UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2 MONTH PERIODS THEN ENDED PRESENTED WITH COMPARATIVE FIGURES GLOSSARY OF TERMS The following are not technical definitions, but they are helpful for the reader’s understanding of some terms used in the notes to the unaudited consolidated condensed interim financial statements of the Company. Terms Definitions BLL Bodega Loma La Lata S.A. CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S.A. CIESA Compañía de inversiones de energía S.A. Citelec Compañía Inversora en Transmisión Eléctrica Citelec S.A. CPB Central Piedra Buena S.A. CTG Central Térmica Güemes S.A. CTLL Central Térmica Loma La Lata S.A. CYCSA Comunicación y Consumos S.A. EASA Electricidad Argentina S.A. Edenor Empresa Distribuidora y Comercializadora Norte S.A. Edesur Empresa Distribuidora Sur S.A. ENRE National Regulatory Authority of Electricity FO Fuel Oil FOCEDE Fund works of consolidation and expansion of electrical distribution FONINVEMEM Fund for Investments required to increase the electric power supply in the WEM FOTAE Works Administration Trust Transport for Electricity Supply FRD Flow for debt repayment Fundation Pampa Energía Foundation committed to education GO Gas Oil Greenwind Greenwind Argentina S.A. HI Hydroelectric HIDISA Hidroeléctrica Diamante S.A. HINISA Hidroeléctrica Los Nihuiles S.A. HRP Hours Power Compensation 1 GLOSSARY OF TERMS: (Continuation) Terms Definitions IAS International Accounting Standards IASB International Accounting Standards Board ICBC Industrial and Commercial Bank of China (Argentina) S.A. IEASA IEASA S.A. IFRS International Financial Reporting Standards INDISA Inversora Diamante S.A. INNISA Inversora Nihuiles S.A. IPB Inversora Piedra Buena S.A. LSC Commercial Companies Law LVFVD Sales Liquidations with Maturity Date to be Defined MEyM Ministry of Energy and Mining MMC Cost Monitoring Mechanism Orígenes Retiro Orígenes Seguros de Retiro S.A. Orígenes Vida Orígenes Seguro de Vida S.A. PACOSA Pampa Comercializadora S.A. PEPASA Petrolera Pampa S.A. PEPCA PEPCA S.A. PISA Pampa Inversiones S.A. PP Pampa Participaciones S.A. PP II Pampa Participaciones II S.A. PYSSA Préstamos y Servicios S.A. RTI Tariff Structure Review SACME Centro de Movimiento de Energía S.A. Salaverri, Dellatorre, Burgio & Wetzler Salaverri, Dellatorre, Burgio y Wetzler Malbran Abogados Sociedad Civil SADI Argentine Interconnection System SE Secretary of Energy / Secretary of Electric Energy 2 GLOSSARY OF TERMS: (Continuation) Terms Definitions SEC Security and Exchange Comission SSETTyDEE Subsecretaría de Energía Térmica, Transporte y Distribución de Energía Eléctrica TG Gas turbine TGS Transportadora de Gas del Sur S.A. The Company / Group Pampa Energía S.A. and its subsidiaries Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Transba S.A. Transelec Transelec Argentina S.A. Transener Compañía de Transporte de Energía Eléctrica en Alta Tensión Transener S.A. TV Steam turbine UTE Apache Apache Energía Argentina S.R.L. – Petrolera Pampa S.A., Joint Venture – Estación Fernández Oro y Campamento Anticlinal VAT Value Added Tax VCP Short-term securities 3 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION As of June 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note ASSETS NON CURRENT ASSETS Investments in joint ventures 8 136,311,722 223,918,951 Investments in associates 9 - 123,237,325 Advances for companies’ adquisition 34 2,530,604,000 - Property, plant and equipment 10 16,549,334,989 14,508,403,073 Intangible assets 11 763,950,835 734,167,886 Biological assets 1,833,259 1,853,667 Financial assets at fair value through profit and loss 12 70,630 2,578,182,705 Financial assets at amortized cost 44,748,321 - Deferred tax assets 13 798,208,377 52,279,953 Trade and other receivables 14 1,349,176,811 1,228,528,576 Total non current assets 22,174,238,944 19,450,572,136 CURRENT ASSETS Biological assets 241,365 245,361 Inventories 256,133,228 225,462,790 Financial assets at amortized cost 2,154,778 - Financial assets at fair value through profit and loss 12 2,915,544,758 4,081,019,508 Derivative financial instruments 420,000 197,150 Trade and other receivables 14 4,954,882,345 4,875,514,245 Cash and cash equivalents 836,202,699 516,597,918 Total current assets 8,965,579,173 9,699,036,972 Non current assets classified as held for sale 33 2,844,566,113 - Total assets 33,984,384,230 29,149,609,108 4 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (Continuation) Note SHAREHOLDERS´ EQUITY Share capital 15 1,695,859,459 1,695,859,459 Additional paid-in capital and other reserves 1,231,483,268 1,231,483,268 Legal reserve 204,716,629 51,462,158 Voluntary reserve 3,889,615,950 977,780,998 Retained earnings (Acumulated losses) (60,850,450) 3,065,089,423 Other comprehensive loss (31,819,782) (31,086,202) Equity attributable to owners of the company 6,929,005,074 6,990,589,104 Non-controlling interest 1,025,351,128 1,390,609,148 Total equity 7,954,356,202 8,381,198,252 LIABILITIES NON CURRENT LIABILITIES Trade and other payables 16 4,303,128,830 2,698,769,957 Borrowings 17 7,083,759,057 6,684,746,241 Deferred revenue 172,497,351 153,815,820 Salaries and social security payable 89,893,240 80,039,338 Defined benefit plans 302,246,242 264,454,859 Deferred tax liabilities 13 694,369,374 591,588,053 Income tax and minimum notional income tax provision 391,287,992 271,767,729 Taxes payables 164,147,658 127,538,023 Provisions 18 381,895,244 313,778,975 Total non current liabilities 13,583,224,988 11,186,498,995 CURRENT LIABILITIES Trade and other payables 16 6,723,889,957 6,652,485,409 Borrowings 17 3,842,640,566 1,307,662,872 Deferred revenue 763,684 763,684 Salaries and social security payable 818,847,618 886,967,815 Defined benefit plans 57,433,843 46,089,380 Income tax and minimum notional income tax provision 235,715,796 138,949,721 Taxes payables 666,290,048 460,320,004 Derivative financial instruments - 18,081,410 Provisions 18 101,221,528 70,591,566 Total current liabilities 12,446,803,040 9,581,911,861 Total liabilities 26,030,028,028 20,768,410,856 Total liabilities and equity 33,984,384,230 29,149,609,108 The accompanying notes are an integral part of these unaudited condensed interim financial statements 5 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (LOSS) For the six and three month periods ended June 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Six Months Three Months Note Revenue 19 8,382,525,904 3,415,398,884 4,170,365,432 1,746,929,745 Cost of sales 20 (7,334,906,088) (3,297,425,181) (4,070,573,123) (1,751,560,116) Gross profit (loss) 1,047,619,816 117,973,703 99,792,309 (4,630,371) Selling expenses 21 (850,765,006) (419,591,186) (508,895,561) (226,720,654) Administrative expenses 22 (919,191,364) (523,059,030) (467,324,964) (276,052,868) Other operating income 23 830,656,504 202,213,296 376,854,705 108,958,479 Other operating expenses 23 (386,173,060) (224,689,028) (203,505,902) (130,659,635) Share of (loss) profit of joint ventures 8 (73,565,057) 28,667,311 (42,970,291) 25,118,784 Share of (loss) profit of associates 9 (2,653,210) 7,462,702 - 5,621,453 Operating loss before higher costs recognition and SE Resolution No. 32/15 (354,071,377) (811,022,232) (746,049,704) (498,364,812) Income recognition on account of the RTI - SE Resolution No. 32/15 427,118,527 2,388,652,390 (3,928,752) 1,054,775,018 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 81,511,835 186,595,975 - - Operating income (loss) 154,558,985 1,764,226,133 (749,978,456) 556,410,206 Financial income 24 255,390,300 127,458,182 156,407,246 70,571,505 Financial expenses 24 (1,420,557,713) (292,943,077) (774,112,215) 46,850,031 Other financial results 24 235,052,731 353,938,768 (174,043,574) (202,318,763) Financial results, net (930,114,682) 188,453,873 (791,748,543) (84,897,227) (Loss) Profit before income tax (775,555,697) 1,952,680,006 (1,541,726,999) 471,512,979 Income tax and minimun national income tax 349,447,227 (587,544,843) 442,659,698 (268,348,941) (Loss) Profit of the period (426,108,470) 1,365,135,163 (1,099,067,301) 203,164,038 Other comprehensive income (loss) Items that will not be reclassified to profit or loss Remeasurements related to defined benefit plans (1,128,585) 409,389 (1,128,585) - Income tax 395,005 (143,286) 395,005 - Other comprehensive (loss) income of the period (733,580) 266,103 (733,580) - Comprehensive (loss) income of the period (426,842,050) 1,365,401,266 (1,099,800,881) 203,164,038 Total (loss) profit of the period attributable to: Owners of the company (60,850,450) 963,020,737 (668,448,805) 61,077,307 Non - controlling interest (365,258,020) 402,114,426 (430,618,496) 142,086,731 (426,108,470) 1,365,135,163 (1,099,067,301) 203,164,038 Total comprehensive (loss) profit of the period attributable to: Owners of the company (61,584,030) 963,255,579 (669,182,385) 61,077,307 Non - controlling interest (365,258,020) 402,145,687 (430,618,496) 142,086,731 (426,842,050) 1,365,401,266 (1,099,800,881) 203,164,038 (Loss) Earnings per share attributable to the equity holders of the company during the period Basic (loss) earnings per share 25 (0.0359) 0.7327 Diluted (loss) earnings per share 25 (0.0359) 0.6154 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 6 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY For the six month periods ended June 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Reserve for directors’ options Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2014 1,314,310,895 342,984,871 14,304,190 271,779,611 266,060,067 (32,191,096) 743,159,355 2,920,407,893 633,431,122 3,553,839,015 Constitution of legal reserve - Shareholders’ meeting 04.30.2015 - - 37,157,968 - - - (37,157,968) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.30.2015 - - - 706,001,387 - - (706,001,387) - - - Dividends attributables to non-controlling interest - (4,951,681) (4,951,681) Sale of interest in subsidiaries - 4,163,271 - 4,163,271 403,798 4,567,069 Profit for the six months - 963,020,737 963,020,737 402,114,426 1,365,135,163 Other comprehensive profit for the six months period - 234,842 - 234,842 31,261 266,103 Comprehensive profit for the six months period - 234,842 963,020,737 963,255,579 402,145,687 1,365,401,266 Balance as of June 30, 2015 1,314,310,895 347,148,142 51,462,158 977,780,998 266,060,067 (31,956,254) 963,020,737 3,887,826,743 1,031,028,926 4,918,855,669 Issuance of shares on exercise of stock options 381,548,564 883,272,106 - - (266,060,067) - - 998,760,603 - 998,760,603 Dividends attributables to non-controlling interest - (21,140,571) (21,140,571) Sale of interest in subsidiaries - 1,063,020 - 1,063,020 109,380 1,172,400 Profit for the six months - 2,102,068,686 2,102,068,686 381,620,165 2,483,688,851 Other comprehensive profit (loss) for the six months period - 870,052 - 870,052 (1,008,752) (138,700) Comprehensive profit - 870,052 2,102,068,686 2,102,938,738 380,611,413 2,483,550,151 Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 - (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 7 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (Continuation) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 Constitution of legal reserve - Shareholders’ meeting 04.29.2016 - - 153,254,471 - - (153,254,471) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.29.2016 - - - 2,911,834,952 - (2,911,834,952) - - - Loss for the six months period - (60,850,450) (60,850,450) (365,258,020) (426,108,470) Other comprehensive loss for the six months period - (733,580) - (733,580) - (733,580) Comprehensive loss for the six months period - (733,580) (60,850,450) (61,584,030) (365,258,020) (426,842,050) Balance as of June 30, 2016 1,695,859,459 1,231,483,268 204,716,629 3,889,615,950 (31,819,782) (60,850,450) 6,929,005,074 1,025,351,128 7,954,356,202 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 8 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS For the six months period ended June 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note (as restated) Cash flows from operating activities: Total (loss) profit for the period (426,108,470) 1,365,135,163 Adjustments to reconcile net profit to cash flows generated by operating activities: Income tax and minimum notional income tax (349,447,227) 587,544,843 Accrued interest 1,149,859,106 141,590,722 Depreciations and amortizations 20, 21 and 22 595,011,080 298,042,694 Constitution (Recovery) of accruals, net 21 and 23 56,896,692 (4,670,749) Constitution of provisions, net 23 101,222,463 39,508,978 Share of (loss) profit of joint ventures and associates 8 and 9 76,218,267 (36,130,013) Accrual of defined benefit plans 20, 21 and 22 57,307,904 60,036,836 Net foreign currency exchange difference 24 396,350,591 102,264,926 Result from measurement at present value 24 (2,977,734) (26,649,606) Changes in the fair value of financial instruments (630,356,750) (425,955,033) Result from repurchase of corporate bonds 24 (42,405) - Results from property, plant and equipment sale and decreases 23 50,738,688 1,254,675 Consumption of materials 14,654,423 8,798,339 Revenue recognition from CAMMESA finance - (7,019,838) Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes (81,511,835) (186,595,975) Income recognition on account of the RTI - Res. SE No. 32/15 - (447,438,252) Dividends received 23 (5,569,245) (4,486,563) Asset retirement obligation 24 9,470,124 3,259,791 Compensation agreements 21, 22 and 23 124,518,032 88,161,801 Other expenses FOCEDE 23 14,652,549 25,909,778 Other financial results 6,828,195 4,822,919 Result for interest held in joint operations 711,306 - Other (924,459) 1,234,506 Proceeds (payments) for Derivative Financial Instruments 59,745,400 (55,610,777) Changes in operating assets and liabilities: Decrease (Increase) in trade receivables and other receivables 506,927,993 (300,278,374) Increase in inventories (30,670,438) (45,298,721) Decrease in biological assets 3,997 152,938 (Decrease) Increase in trade and other payables (295,997,754) 524,991,894 Increase in deferred income 19,063,373 18,314,571 (Decrease) Increase in salaries and social security payable (58,271,339) 5,200,903 Decrease in defined benefit plans (9,300,645) (21,417,447) Increase (Decrease) in tax payables and Income tax and minimum notional income tax provision 178,421,343 (33,971,953) Decrease in provisions (22,829,010) (12,169,526) Income tax and minimum notional income tax paid (31,041,219) (5,908,875) Funds obtained from PUREE (SE Res. No. 1037/07) - 25,612,143 Net cash generated by operating activities 1,473,552,996 1,688,236,718 9 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (Continuation) (as restated) Cash flows from investing activities: Purchases of property, plant and equipment (1,817,465,423) (1,526,776,545) Purchases of financial assets (204,608,573) (465,514,909) Adquisition of intangible assets (3,309,899) - Proceeds from property, plant and equipment sale - 40,660 Proceeds from financial assets' sale and amortization 1,588,607,961 226,214,672 Collection of interest from financial assets 933,713 3,966,253 Dividends received 63,187,284 4,486,563 Loans collected 3,329,437 4,272,391 Payment and advance for companies' adquisitions (2,569,626,557) - Proceeds from guarantee deposits - 257,633,052 Recovery (Subscription) of investment funds, net 422,448,258 (653,089,164) Capital contribution in joint ventures - (475,000) Net cash used in investing activities (2,516,503,799) (2,149,242,027) Cash flows from financing activities: Proceeds from borrowings 3,558,763,478 1,521,008,117 Payment of borrowings (1,436,840,036) (1,003,926,603) Payment of borrowings' interests (682,602,593) (324,383,800) Proceeds from loans for salaries - 166,816,000 Proceeds from sale of interest in subsidiaries - 4,567,078 Payment for repurchase of own debt (4,865,696) - Payment of fees related to financing to be received (125,164,936) - Net cash geterated by financing activities 1,309,290,217 364,080,792 Increase (Decrease) in cash and cash equivalents 266,339,414 (96,924,517) Cash and cash equivalents at the beginning of the year 516,597,918 335,234,106 Foreign currency exchange difference generated by cash and cash equivalents 62,308,233 6,416,381 Increase (Decrease) in cash and cash equivalents 266,339,414 (96,924,517) Cash and cash equivalents at the end of the period 845,245,565 244,725,970 Cash and cash equivalents at the end of the period 845,245,565 244,725,970 Cash and cash equivalents at the end of the period included in non-current assets classified as held for sale (9,042,866) - Cash and cash equivalents at the end of the period 836,202,699 244,725,970 Significant Non-cash transactions: Acquisition of property, plant and equipment through an increase in trade payables (525,595,246) (443,504,307) Borrowing costs capitalized in property, plant and equipment (329,548,463) (173,722,737) Increase from offsetting of PUREE-related liability against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - 10,618,797 Increase from offsetting of liability with CAMMESA against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - 158,081,277 Decrease in borrowings through offsetting with trade receivables (52,138,407) (51,291,289) Increase in asset retirement obligation provision (11,837,616) (9,004,291) (Constitution) Recovery of guarantee of derivative financial instruments, net through the delivery of financial assets at fair value through profit or loss 94,939,032 (953,507) Unpaid dividends to third parties - 4,951,680 Decrease from offseting of other liabilities with CAMMESA for loans for consumption (Mutuums) granted for higher salary costs (SE Resolution 32/15) - (447,438,000) Amounts received from CAMMESA through FOCEDE for investment loan - 631,604,000 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 10 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS For the six and three month periods ended June 30, 2016 presented with comparative figures (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : GENERAL INFORMATION The Company is an integrated electricity company which, through its subsidiaries and joint ventures, is engaged in of the electricity generation, transmission and distribution in Argentina. In the generation business, the Company has an installed capacity of approximately 2,204MW, representing approximately 6.6% of Argentina's installed capacity, which, with the addition of a 105MW recently enabled expansion in CTLL, amount to 2,309MW, thus reaching 6.9% of Argentina's installed capacity. In the transmission business, the Company jointly controls Citelec, which is the controlling company of Transener, that performs the operation and maintenance of the high-tension transmission network in Argentina which covers more than 14,500 km of lines of its own, and 6,200 km of lines of Transba. Both companies together carry 90% of the electricity in Argentina. In the distribution business, the Company, through Edenor, the largest electricity distributor in Argentina, distributes electricity to over 2.8 million customers throughout the northern region of Buenos Aires City and northwest of Greater Buenos Aires. In the oil and gas business, the Company controls PEPASA, a company established in 2009 for oil and gas production and exploration in Argentina, with operations in 5areas. In other business, the Company conducts financial investment operations and it keeps investments in other companies that have complementary activities. NOTE 2 : REGULATORY FRAMEWORK The main regulatory provisions affecting the electricity market and the activities of the company have been detailed in the financial statements for the year ended December 31, 2015, with the exception of the changes stated below. Generation State of Emergency in the National Electricity Sector – New Seasonal Prices In December 2015, the National Government issued Executive Order No. 134/15 declaring the state of emergency in the electrical sector until December 31, 2017 and instructed the MEyM to adopt the necessary measures regarding the generation, transportation and distribution segment, to improve the quality and guarantee the operation of the utility. 11 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) As a result of the emergency, during January, 2016 the MEyM passed Resolutions No.6 and7 and the ENRE passed Resolution No.1 implementing a new social tariff scheme and reducing seasonal prices for certain tariff categories (see Note 31.2). Furthermore, the precautionary measures mentioned in Note 2.2.b required Distributors to refrain from billing the tariff increase and to reimburse the already collected increased amounts by crediting the customers’ accounts. These modifications may have a negative impact on CAMMESA’s collections and, in turn, in collections by generation agents. In view of these judicial decisions mentioned in previous paragraph, the Executive Branch, which initially established the tariff increases, requested the Supreme Court of Justice to rule on the issue and to decide on the legality, appropriateness and applicability of tariff increases. Later on, pursuant to SE Resolution No. 41/16, the 2016 Winter Seasonal Programming was approved, keeping the values approved in the Summer Seasonal Reprogramming (ENRE Resolution No. 1/16). SE Resolution No. 22/16 – Update of the Remuneration Scheme implemented by SE Resolution No. 95/13 and previously updated by SE Resolutions No. 529/14 and No. 482/15 On March 30, 2016, SE Resolution No. 22/16 was passed, which abrogated Schedules I, II, III, IV, V, VI and VII of SE Resolution No.482/15 (which in turn amended SE Resolutions No. 95/13 and 529/14) and provided for a retroactive updating —as from the economic transactions for the month of February, 2016— of the remuneration values for fixed and variable costs and for non-recurring maintenance works (the "Maintenance Remuneration”). The remuneration scheme update comprises the following: i. Fixed Costs Remuneration: Classification or technology and scale $/MW-hrp TG units with power (P) > 50 Mw 108.8 TV units with power (P) < 100 Mw 180.9 TV units with power (P) > 100 Mw 129.2 HI units with power (P) ≤ 50 Mw 299.2 HI units with power (P) between 120 Mw and 300 Mw 107.8 12 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Pursuant to SE Resolution No. 22/16, hydroelectric power plants operating and maintaining control structures in river courses (such as derivation channels or compensation reservoirs) and not having an associated hydroelectric power plant should consider a 1.20increase factor for the remuneration of fixed costs in the plant at the headwaters. ii. Variable Costs Remuneration: Classification or technology and scale Operating with: Natural Gas FO/GO Hydrocarbons $/MWh TG units with power (P) > 50 Mw 46.3 81.1 TV units with power (P) < 100 Mw 46.3 81.1 TV units with power (P) > 100 Mw 46.3 81.1 Hydroelectric Units $/MWh HI units with power (P) ≤ 50 Mw 36.7 HI units with power (P) between 120 Mw and 300 Mw 36.7 In the case of pumping hydroelectric power plants, both the power generated and the power used for pumping should be considered. Maintenance Remuneration: Classification or technology and scale $/MWh TG units with power (P) > 50 Mw 45.1 TV units with power (P) < 100 Mw 45.1 TV units with power (P) > 100 Mw 45.1 HI units with power (P) ≤ 50 Mw 16 HI units with power (P) between 120 Mw and 300 Mw 16 13 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Receivables from WEM generators As of June 30, 2016 and December 31, 2015, the Company, through its generation subsidiaries, holds receivables with CAMMESA which, at nominal value, together with accrued interest, amount to a total $1,253.9 million and $1,016million, with an estimated recoverable value of $ 1,164.8 million and $ 978 million, respectively. Below its integration are detailed. a. LVFVDs pursuant to SE Resolution No.406/03 2004-2006. They have been assigned to FONINVEMEM in the amount of $45.2million and $ 51.2million including interest, and their estimated recoverable value amounts to $ 40.1million and $ 44.5million, respectively. b. LVFVDs pursuant to SE Resolution No.406/03 2008-2011. They have been allocated to the “2014 Agreement” in the amount of $ 574.3 million and $482.5 million, including interest, equivalent to their estimated recovery value. c. LVFVDs pursuant to SE Resolution No.406/03 2012-2013 and SE Resolution No. 95/13 2013-2015. These have been allocated to the “2014 Agreement” in the amount of $ 460 million and $ 403.2million including interest, and their estimated recoverable value amounts to $ 419.6 million and $ 371.9million, respectively. LVFVDs under the SE Resolution No. 95/13 Trust accrued during fiscal year 2016 in the amount of $43.6 million have not been recognized as income due to the uncertainty of their collection, as the investment projects to be financed with such LVFVDs are subject to approval by the SE. Therefore, they will be recognized as income for the period in which the project approval is verified and up to the amounts approved by the SE. d. LVFVDs for Maintenance Remuneration in the amount of $ 130.8 million and $79.1 million, respectively, bound to cancel the funding approved by the SE previously authorized for maintenance work. They have been valued at their nominal value plus interest, net of partial advances received under CAMMESA funding, except in the case of HIDISA, which were approved after the end of the period. Regarding the 2015-2esources, as at the date hereof, generation subsidiaries have advanced in the study of projects seeking to obtain, with prior SE approval, the automatic allocation of specific contributions, which as of June 30, 2016 amount to $161.7 million. However, the change in administration in December 2015 prevented the execution of such agreements. Revenues from the 2015-2emuneration will be recognized from the approval of the investment projects and with the allocation of the specific contributions. 14 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) 2014 Agreement On July 15, 2016, the new 105MW high-efficiency gas turbine, which makes up the project to expand CTLL’s generating capacity by 120MW, was commissioned for service. As at the issuance of these unaudited condensed interim financial statements, CTLL is negotiating with CAMMESA a WEM Supply Agreement pursuant to SE Resolution No. 220/07 which will partially remunerate the energy and power generated by the new unit. Major maintenances On June 16, 2016, the SE partially approved the request for financing filed by HINISA for the performance of non-recurring maintenance works in the Nihuil I, Nihuil II and Nihuil III plants for the amounts of $14.7 million and U$S0.7 million. As at the issuance hereof, HINISA has not received any disbursement under the approved financing. On July 18, 2016, the SE partially approved the request for financing filed by HIDISA for the performance of non-recurring maintenance works in the Agua del Toro, Los Reyunos and El Tigre plants for the amounts of $6.9 million and U$S0.5 million. As at the issuance hereof, HIDISA has not received any disbursement under the approved financing. SE Resolution No. 21/16: Call to companies interested in offering new generation capacity As a result of the state of emergency in the National Electricity Sector, the SE issued Resolution No. 21/16 calling for parties interested in offering new thermal electric power generation capacity with the commitment to making it available through the WEM for the following periods: 2016/2017 summer; ii) 2017 winter, and iii) 2017/2018 summer. The terms for the call were established in SE Note No.161/16. The conditions applicable to the generation capacity to be offered include: i) a minimum 40MW power; ii) each generating unit should have a minimum 10 MWpower; and iii) the equipment should have double fuel consumption capacity (with certain exceptions). The offeror should file its offer through two envelopes (a technical and an economic proposal). The economic proposal should provide for a Fixed Price (U$S/MW-month) and a Variable Price (not associated with fuel, in U$S/MWh). Successful bidders should enter into a “wholesale demand agreement” with CAMMESA on behalf of the distributors and with GUME. 15 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Subsidiaries within the Pampa Group have submitted four different new generation projects, out of which only one was finally awarded. The awarded project consists of the expansion of CTLL plant’s generating capacity through the installation of a new GE aeroderivative gas turbine (model LMS100) with a gross generation capacity of 105MW, which will be commissioned for service in August, 2017. The estimated cost of the project amounts to U$S90 million, plus VAT. CTLL has entered into project and maintenance agreements for the unit with the main suppliers and contractors. Additionally, CTLL has executed with CAMMESA an agreement for the sale of the energy and power generated by the new unit for a term of10 years as from the project’s commissioning, with a fixed price of U$S24,000MW/month during the first 6years, U$S23,000MW/month for the following two years and U$S20,000 MW/month for the last two years. The agreed variable price is U$S12MWh. New measures promoting projects in renewable energies In October 2015, Act No. 27,191 was passed (regulated by Executive Order No. 531/2016) amending Act No. 26,190 on the promotion of renewable sources of energy. Among other measures, it provided that by December 31, 2025, 20% of the total demand for energy in Argentina should be covered with renewable sources of energy. To meet such objectives, it provides that the GUME and CAMMESA should cover 8% of their demand with such sources by December 31, 2017. Such percentage will increase every two years until reaching such objective. The agreements entered into with Large Users and Distributors' Large-scale users will not have an average price exceeding U$S113/MWh. Additionally, it provides for several measures promoting for the construction of projects for the generation of energy from renewable sources, including tax benefits (advance VAT reimbursement, accelerated depreciation in income tax, import duty exemptions, etc.) and the creation of a fund for the development of renewable energies destined, among other objectives, to the granting of loans and capital contributions to the financing of such projects. Through Resolution No. 71/16, the MEyM launched an open call for bids for the hiring of energy from renewable sources within the WEM (RenovAr Program, Round 1) seeking to meet the renewable sources contribution target set by Acts No. 26,190 and 27,191 by December 31, 2017. To such effects, CAMMESA published a preliminary version of the bid documentation, which was subject to consultation by the parties interested in participating in the call. On July 26, 2016, CAMMESA published the final version of the bidding documents based on the instructions provided by MEyM Resolution No. 136/16. The deadline for the submission of tenders under the new bid notice is September 5. Finally, Executive Order No. 882/16 provided that tax benefits should be applied for in the tender offers, with a limit of U$S 1,700million for the year 2016. 16 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Acquisition of Greenwind Argentina S.A. (“Greenwind”) – Wind Power Project On April 18, 2016, CTLL acquired 100% of Greenwind's capital stock and equity for an amount of U$S2.1million. Greenwind is a corporation organized in Argentina, which main objective is the development of the “Corti” wind power project, which consists of the installation of a 100MW capacity park in Bahía Blanca, Province of Buenos Aires. Greenwind holds a right of usufruct over a 1,500-hectare plot of land where wind measurements have been taken during the last four years. Acquisition of Parques Eólicos del Fin del Mundo S.A. (“PEFMSA”) – Wind Power Project On May 17, 2016, CTLL acquired 100% of PEFMSA's capital stock and equity for an amount of U$S0.67million. PEFMSA is a corporation organized in Argentina, which main objective is the development of the “Parque Eólico de la Bahía” wind power project, which consists of the installation of a 50 MW capacity park in Bahía Blanca, Province of Buenos Aires. PEFMSA holds a right of usufruct over a 500-hectare plot of land where wind measurements have been taken during the last four years. Distribution a) Tariff Structure Review By means of MEyM Resolution No. 7/16 (suspended by the precautionary measures, see Note 2.b), SE Resolution 32/15 was repealed and the ENRE was instructed to adopt all the necessary measures, within its field of competence, to conclude the RTI before December 31, 2016. On April 1, 2016, the ENRE issued Resolution 55/16, which approves the program for the Review of the distribution tariff for the current year, establishing the criteria and methodologies for both the RTI process and the compensation and penalty system, together with a tentative schedule with a detail of the work plan to be submitted. In this regard, on July 20, 2016, Edenor submitted the first report which included the demand projection study and the capital base determination. The final proposal must be submitted on September 1, 2016. As mentioned in the financial statements as of December 31, 2015, Edenor estimates that the RTI must include, in addition to the definitive Electricity Rate Schedules, a review of costs, the required quality levels and other rights and obligations that would lead to an updated Concession Agreement, which, in turn, must provide for the definitive treatment to be given to all those issues, about which a decision is still pending, resulting from the Federal Government’s non-compliance with the Adjustment Agreement, including the remaining balances and other effects caused by the partial measures adopted. 17 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) These issues, among other, are the following: i) the treatment to be given to the remaining balances of the amounts received for the fulfillment of the Investment Plan through the Loans for consumption (Mutuums) granted to cover the insufficiency of the funds deriving from the FOCEDE; ii) the treatment to be given to the funds disbursed by Edenor for the fulfillment of the Investment Plan, not included in i) above; iii) the conditions for the settlement of the balance outstanding with CAMMESA at the date of issuance of SE Resolution 32/15, for which purpose Edenor has submitted a payment plan; iv) the treatment to be given to the Penalties and Discounts whose payment/crediting is pending. b) Precautionary measures As from May 2016 and until the date of issuance of these financial statements, Edenor has been notified by several courts of the Province of Buenos Aires of the granting of precautionary measures requested by different customers, both individuals and groups of consumers (Hospital Privado de la Merced S.A., Municipality of La Matanza, Club Atlético 3 de Febrero, Club Ferrocarril Mitre Deportivo Social y Cultural, Sociedad Alemana de Gimnasia de Villa Ballester, Club Social y Deportivo Las Heras, Club Sportivo San Andrés, Cooperativa de Trabajo 19 de Diciembre, residents of San Martín, Pilar and Escobar districts), which all together account for more than 30% of Edenor’s sales, ordering the suspension of MEyM Resolutions 6/16 and 7/16 and ENRE Resolution 1/16 (authorizing tariff increases), retroactively to the date on which such resolutions came into effect (February 2016). These measures required Edenor to refrain from billing with the tariff increase, and to return any amounts of the increases already collected, by crediting the customers’ accounts. Edenor complied, and continues to comply as of the date of issuance of these condensed interim financial statements, with the precautionary measures granted by the courts and began to issue the bills based on the previous electricity rate schedule, crediting the customers’ accounts for the amounts collected above those rates. As of June 30, 2016, the estimated impact of complying with these resolutions amounts to approximately $ 1.1 billion in lower revenue from sales, whereas the related cost for energy purchases is of an estimated amount of $ 533 million. Furthermore, on July 15, 2016 the ENRE notified Edenor of the granting of a precautionary measure by Division II of the Federal Appellate Court of the City of La Plata, ordering the suspension of such increases in all the Province of Buenos Aires for a period of three months to commence as from the date of issuance of such judicial order. This measure impacts 80% of Edenor’s billing as from the month of July. Edenor has requested that the intervening courts and the SE notify CAMMESA of the suspension of the above-mentioned resolutions, so as to prevent CAMMESA from continuing to invoice the energy being purchased by Edenor, and affected by the precautionary measures, with the increased seasonal price established by MEyM Resolution 6/16. Furthermore, Edenor has notified CAMMESA of such situation. 18 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Edenor has taken all steps available from a judicial standpoint in order to revert this situation, and, while it awaits the judicial definitions, it is evaluating the consequences thereof and any further actions to be taken. Notwithstanding the foregoing, if such resolutions were declared null and void, Edenor believes that the previous electricity rate schedule of SE Resolution No. 32/15 would apply again, as it was repealed by Resolution No. 7/16, which is now being questioned. In that case, the Federal Government should begin once again to provide assistance to Edenor in order for the latter to pay its obligations until a new tariff increase is established. c) Penalties By means of ENRE Note No. 120,151 dated April 15, 2016, which establishes the new criterion to calculate penalties, Edenor is informed that for purposes of calculating penalty amounts, the values to be applied are the kWh values in effect at the last day of the six-month period analyzed in which the penalizable event is detected, with the increases recorded in the “remuneration” as a consequence of the increases and adjustments granted as of that date. The effect of this resolution for the September 2015-February 2016 six-month period and subsequent periods was recorded in the six-month period during the six-month period ended June 30, 2016. Furthermore, it is stated that the resulting amounts determined as indicated in the preceding paragraph, accrue interest at the thirty-day lending rate of Banco de la Nación Argentina, from the date on which they are determined until the User’s account is actually credited, effect which Edenor has recorded in its financial statements. Additionally, considering the aforementioned ENRE Note, Edenor is evaluating with the regulatory authorities the scope of the provisions thereof with regard to all the penalties recorded. This includes, for example, clarifying the ENRE’s criterion to define what constitutes “remuneration” for purposes of determining the penalties accrued prior to September 1, 2015 and not yet issued. If the term “remuneration” were interpreted by the ENRE as to include all the amounts received in the form of, for example, government grants, the amount of the provision for penalties could increase significantly. The penalty amount determined as of June 30, 2016 does not include the effects of the precautionary measures mentioned in the previous caption. 19 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Compensation payable to Customers On March 21, 2016, the ENRE issued Resolution No. 31/16, pursuant to which it was provided that each small-demand residential customer (T1R) who suffered power outages between February 12 and 18, 2016 must be paid a compensation of at least (i) six hundred pesos if the power cut lasted more than 12 continuous hours but did not exceed 24 continuous hours; (ii) nine hundred thirty-one pesos if the power cut lasted more than 24 continuous hours but did not exceed 48 hours; and (iii) one thousand sixty-five pesos if the power cut lasted more than 48 continuous hours. The total amount of the compensation payable to customers by way of discounts amounts $ 73 million, which was credited to customer bills issued as from April 25, 2016. d) ENRE Resolution No. 347/12 According to the provisions of ENRE Resolution No. 2/16, concerning the termination of the FOCEDE trust, on June 23, 2016 Edenor received $ 86.3 million as reimbursement for the amounts duly transferred to the FOCEDE. On July 20, 2016, the aforementioned trust was formally terminated and liquidated. e) Framework Agreement With regard to the accounts receivable from the Framework Agreement, related to the distribution of electricity to low-income areas and shantytowns, during the months of May and July Edenor received payments for $ 11.4 million and $ 18.3 million, respectively from the Provincial and the Federal Governments. Oil and gas Gas Market Natural Gas Surplus Injection Promotion Program On January 4, 2016, Executive Order No. 272/15 was passed dissolving the Committee created pursuant to Executive Order No. 1277/12 and providing that the powers assigned to it would be exercised by the MEyM. On May 20, 2016, Executive Order No. 704/16 authorized the delivery of bonds denominated in U.S. Dollars issued by the Argentine Government (BONAR 2020) for the cancellation of debts outstanding as at December 31, 2015 under the Program. Furthermore, the Executive Order imposes restrictions on the transferability of such bonds, with a limit of up 3% per month without penalty, except to subsidiaries and/or affiliates, and requires the filing of information on a monthly basis. On June 9, 2016, PEPASA submitted a letter accepting the payment of $ 455.5 million as compensation owed to it as at December 2015, through the delivery of BONAR 2020 for a face value of U$S 29.5 million. BONAR 2020 bonds were actually collected on July 22, 2016. 20 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 3 : BASIS OF PRESENTATION These unaudited condensed interim financial statements for the six and three month periods ended on June 30, 2016 have been prepared in accordance with the provisions of IAS 34 "Interim Financial Reporting". This unaudited condensed interim financial information should be read in conjunction with the consolidated financial statements of the Company as of December 31, 2015, which have been prepared in accordance with IFRS, as issued by the IASB. These unaudited consolidated condensed interim financial statements are expressed in Argentine pesos. They have been prepared under the historical cost convention, modified by the measurement of financial assets at fair value. These unaudited condensed interim financial statements for the six and three month periods ended June 30, 2016 have not been audited. The Company’s management estimates they include all the necessary adjustments to present fairly the results of operations for each periods. The income for the six and three month periods ended June 30, 2016, does not necessarily reflect in proportion the Company’s results for the complete year. These unaudited condensed interim financial statements have been approved for their issuance by the Company’s Board of Directors on August 10, 2016. Comparative information Balances as of December 31, 2015 and for the six and three month periods ended on June 30, 2015, included in these unaudited condensed interim financial statements for comparative purposes, are derived from the financial statements at those dates. Certain reclassifications have been made to those financial statements to keep the consistency in the presentation with the amounts of the current period. At the SEC’s request, and for filing purposes with such Commission, on July 26, 2016, the Company restated its financial statements for the year ended December 31, 2015 and 2014 to correct an error, reclassifying in the Statement of Cash Flows the values related to the loan for consumption (mutuum) agreements duly entered into with CAMMESA. Accordingly, the Company’s statement of cash flows for the period ended June 30, 2015 has been restated to present the cash inflows related to such agreements within financing activities in the statement of cash flows, instead of operating activities as previously presented. Also, the increase in the balances of the loans with CAMMESA for funds received by the FOCEDE for the period ended June 30, 2015 is now presented as a non-cash transaction in the supplementary disclosures to the statement of cash flows instead of operating activities as previously presented. 21 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 3 : (Continuation) This correction to the financial statements, impacts only the statement of cash flows, being no impact on the statements of financial position, comprehensive income, or equity, or on the basic and diluted (loss) earnings per share. ( Amounts in Pesos) As reported Adjustment As restated Cash flow from operating activities 1,910,663,495 (222,426,777) (1) 1,688,236,718 Cash flow from investing activities (2,204,852,804) 55,610,777 (2,149,242,027) Cash flow from financing activities 197,264,792 166,816,000 (1) 364,080,792 Non cash transactions Amounts received from CAMMESA through FOCEDE - 631,604,000 (2) 631,604,000 Decrease from offset of other liabilities with CAMMESA for loans for consumption (Mutuums) granted for higher salary costs (SE Resolution 32/15) - (447,438,000) (3) (447,438,000) (1) Relates to the loan for consumption (mutuum) for salaries that was disclosed in the statement of cash flows under the heading “Increase in trade payables and loans for consumption (mutuum) with CAMMESA in the distribution segment” (Note 2 to the financial statements as of December 31, 2015) and other immaterial reclassifications. Relates to the loan for consumption (mutuum) for investments (Note 2 to the financial statements as of December 31, 2015). Relates to the amounts received in accordance with the provisions of SE Resolution No. 32/15, which establishes the offsetting of the loans for consumption (mutuum) for salaries with those funds (Note 2 to the financial statements as of December 31, 2015). NOTE 4 : ACCOUNTING POLICIES The accounting policies applied in these unaudited condensed interim financial statements are consistent with those used in the financial statements for the last fiscal year prepared under IFRSs, which ended on December 31, 2015, except for the changes described below. Non-current Assets classified as held for sale The assets and liabilities that have been made available for sale are classified as Assets available for sale when the carrying amount will be mainly recovered through a sale transaction, and this transaction is regarded as highly probable. These assets are valued at the lower of the carrying amount and fair value less costs of disposal. 22 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 4 : (Continuation) New provisions, modifications and interpretations which are not yet effective and have not been early adopted by the Company - IFRS 16 “Leases”: On January 31, 2016, the IASB published IFRS 16, ‘Leases’, which replaces the current guidance in IAS 17. IFRS 16 defines a lease as a contract, or part of a contract, that conveys the right to use an asset (the underlying asset) for a period of time in exchange for consideration. Under IFRS 16 for leasing contracts it has to be recognize a lease liability reflecting future lease payments and a ‘right-of-use’ asset for almost all lease contracts. This is a significant change compared to IAS 17 under which lessees were required to make a distinction between a finance lease (on balance sheet) and an operating lease (off balance sheet). IFRS 16 contains an optional exemption for certain short-term leases and leases of low-value assets; however, this exemption can only be applied by lessees. The IFRS 16 is effective for annual reporting periods beginning on or after 1 January 2019. The Company is analyzing the implications of this new standard. - IAS 7 "Statement of cash flows": In January 2016, IASB issued an amendment by which it is required to disclose information that will allow users to understand changes in liabilities arising from financing activities. This includes changes arising from cash flows, such as drawdowns and repayments of borrowings; and non-cash changes, such as acquisitions, disposals and unrealized exchange differences. It is applicable for annual periods beginning on or after January 1, 2017. - IAS 12 “Income taxes”: In January 2016, the IASB issued amendments to clarify the requirements for recognizing deferred tax assets on unrealized losses. The amendments clarify the accounting for deferred tax where an asset is measured at fair value and that fair value is below the asset’s tax base. They also clarify certain other aspects of accounting for deferred tax assets. The amendments are effective from 1 January 2017. - IFRS 2 “Share based payments”: In June 2016, an amendment was issued to clarify the measurement basis for cash-settled share-based payments and the accounting for modifications that change an award from cash-settled to equity-settled. It also introduces an exception to the principles in IFRS 2 that will require an award to be treated as if it was wholly equity-settled, where an employer is obliged to withhold an amount for the employee’s tax obligation associated with a share-based payment and pay that amount to the tax authority. It is applicable for annual periods beginning on or after January 1, 2018. The Company is analyzing the implications of these modifications. 23 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 5 : CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of these unaudited consolidated condensed interim financial statements requires the Company’s Management to make future estimates and assessments, to apply critical judgment and to establish assumptions affecting the application of accounting policies and the amounts of disclosed assets and liabilities, and income and expenses. Mentioned estimates and judgments are evaluated on a continuous basis and are based on past experiences and other reasonable factors under the existing circumstances. Actual future results might differ from the estimates and evaluations made at the date of preparation of these unaudited condensed interim financial statements. In the preparation of these unaudited condensed interim financial statements, management judgements on applying the Company’s accounting policies and sources of information used for the respective estimates are the same as those applied in the Financial Statements for the year ended December 31, 2015, except for the information disclosed in Notes 2.2.b) and 38. NOTE 6 : FINANCIAL RISK MANAGEMENT The Company’s activities are subject to several financial risks: market risk (including the exchange rate risk, the interest rate risk and the price risk), credit risk and liquidity risk. No significant changes have arisen in risk management policies since last year. NOTE 7 : INVESTMENTS IN SUBSIDIARIES (a) Subsidiaries information Unless otherwise indicated, the capital stock of the subsidiaries consists of common shares, each granting the right to one vote. The country of the registered office is also the principal place where the subsidiary develops its activities. 24 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 7 : (Continuation) Country Main activity Direct and indirect participation % Direct and indirect participation % BLL Argentina Winemaking 100.00% 100.00% CTG Argentina Generation 90.42% 90.42% CTLL Argentina Generation 100.00% 100.00% IEASA Argentina Investment 100.00% 100.00% INDISA Argentina Investment 91.60% 91.60% INNISA Argentina Investment 90.27% 90.27% IPB Argentina Investment 100.00% 100.00% PACOSA Argentina Distributor 100.00% 100.00% PEPASA Argentina Oil 49.60% 49.60% PEPCA Argentina Investment 100.00% 100.00% PISA Uruguay Investment 100.00% 100.00% PP Argentina Investment 100.00% 100.00% PP II Argentina Investment 100.00% 100.00% Transelec Argentina Investment 100.00% 100.00% The necessary conditions are met to maintain control over the subsidiary. NOTE 8 : INVESTMENTS IN JOINT VENTURES Note At the beginning of the year 223,918,951 226,894,893 Capital increase 27.f - 475,000 Other decreases (14,042,172) (9,007,014) Share of (loss) profit (73,565,057) 28,667,311 At the end of the period 136,311,722 247,030,190 The Company has a co-controlling interest in Citelec, Transener’s controlling company. The Company’s equity in Citelec is 50%, and the latter holds 52.65% of the interests in Transener. This means that Pampa Energía indirectly holds 26.33% of the interests in Transener. The capital stock is composed of common shares, each granting the right to one vote. It is registered in Argentina, which is also the principal place where it develops its activities. For the valuation, its condensed interim financial statements as of June 30, 2016 have been used, which disclose the following items: Capital Stock in the amount of $554.3 million, loss for the period in the amount of $ 143.1 million and Shareholders’ Equity in the amount of $ 212 million. The following chart includes a reconciliation of the equity method value and the book value of the Company’s interest: Equity method value 106,439,084 194,428,252 Adjustments 29,872,638 52,601,938 Total investments in joint ventures 136,311,722 247,030,190 (1) Includes adjustments for repurchase of corporate bonds and depreciation of property, plant and equipment. 25 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 9 : INVESTMENTS IN ASSOCIATES Note At the beginning of the year 123,237,325 133,169,584 Dividends 27.g (4,000,000) - Share of (loss) profit (2,653,210) 7,462,702 Reclasification to non current assets classified as held for sale 33 (116,584,115) - At the end of the period - 140,632,286 The Company holds an interest in only one associated company. Through PEPCA, the Company has a 10% interest in CIESA, a company holding 51% of TGS’s capital stock. TGS is the most important gas transportation company in the country, and it operates the biggest pipeline system in Latin America. In turn, it is the leading company in the production and marketing of natural gas liquids both for the domestic and the export market. It also provides comprehensive solutions in the natural gas area. The capital stock of the associated company is composed of common shares, each granting the right to one vote. The associated company is registered in Argentina, which is also the principal place where it develops its activities. For the valuation of its interest in the associate, to its disclosure as an non-current asset classified, the condensed interim financial statements as of March 31, 2016 have been used, which disclose the following items: Capital Stock in the amount of $638.8 million, loss for the period in the amount of $26.5 million and Shareholders’ Equity in the amount of $817.6 million. The following chart includes a reconciliation of the equity method value and the book value of the Company’s interest: Note Equity method value 100,707,585 105,812,790 Adjustments 15,876,530 34,819,496 Reclasification to non current assets classified as held for sale 33 (116,584,115) - Total investments in associates - 140,632,286 (1) Includes the increased value of investments in associated companies. 26 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10 : PROPERTY, PLANT AND EQUIPMENT Original Values Type of good At the beginning Increases Decreases Transfers At the end Land 24,568,246 - - - 24,568,246 Buildings 392,606,755 - (4,236,020) 16,914,007 405,284,742 Generation equipment and machinery 2,147,088,583 56,488,895 (46,084,745) 712,253,640 2,869,746,373 Work and compulsory work performed 7,533,912 - - - 7,533,912 High, medium and low voltage lines 3,200,626,205 16,023 (84,608,440) 553,420,381 3,669,454,169 Substations 1,298,982,944 - (11,910,418) 173,112,483 1,460,185,009 Transforming chamber and platforms 792,641,739 27,874 (6,853,677) 97,543,676 883,359,612 Meters 806,227,752 - (69,582) 39,792,553 845,950,723 Wells 1,123,907,411 12,095,547 (7,925,860) 435,069,443 1,563,146,541 Casks 89,571 - - - 89,571 Mining property 804,512,360 14,876,801 - - 819,389,161 Gas plant 193,778,409 3,968,596 (16,487,330) (69,432,097) 111,827,578 Vehicles 256,875,738 4,967,808 (817,328) 1,680,586 262,706,804 Furniture and fixtures and software equipment 193,263,186 22,343,467 (38,672,605) 2,039,362 178,973,410 Communication equipments 58,511,412 158,003 (110,574) 32,354,351 90,913,192 Materials and spare parts 325,353,808 81,488,800 (14,654,423) - 392,188,185 Tools 33,384,774 2,107,252 - (888) 35,491,138 Civil works 2,696,068 - - - 2,696,068 Work in progress 4,865,516,986 2,334,708,243 - (1,741,811,354) 5,458,413,875 Advances to suppliers 804,597,587 156,209,240 (1,699,811) (252,936,143) 706,170,873 - - Total at 06.30.2016 17,332,763,446 2,689,456,549 (234,130,813) - 19,788,089,182 Total at 06.30.2015 11,420,043,195 2,153,429,635 (35,223,247) - 13,538,249,583 27 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Depreciation Net book values Type of good At the beginning Decreases For the period At the end At the end At 12.31.2015 Land - 24,568,246 24,568,246 Buildings (97,129,692) 1,200,764 (9,456,827) (105,385,755) 299,898,987 295,477,063 Generation equipment and machinery (564,525,768) 37,449,909 (70,159,186) (597,235,045) 2,272,511,328 1,582,562,815 Work and compulsory work performed (4,025,912) - (207,576) (4,233,488) 3,300,424 3,508,000 High, medium and low voltage lines (752,925,415) 63,951,037 (61,775,031) (750,749,409) 2,918,704,760 2,447,700,790 Substations (290,429,250) 5,234,834 (23,815,268) (309,009,684) 1,151,175,325 1,008,553,694 Transforming chamber and platforms (175,264,820) 6,853,677 (14,828,561) (183,239,704) 700,119,908 617,376,919 Meters (270,135,756) 4,964 (22,129,459) (292,260,251) 553,690,472 536,091,996 Wells (302,578,756) 4,268,602 (242,182,939) (540,493,093) 1,022,653,448 821,328,655 Casks (55,039) - (8,956) (63,995) 25,576 34,532 Mining property (117,693,474) - (82,592,300) (200,285,774) 619,103,387 686,818,886 Gas plant (19,604,938) 8,610,145 (9,549,352) (20,544,145) 91,283,433 174,173,471 Vehicles (72,351,265) 701,584 (24,156,133) (95,805,814) 166,900,990 184,524,473 Furniture and fixtures and software equipment (106,909,529) 38,672,608 (16,965,083) (85,202,004) 93,771,406 86,353,657 Communication equipments (35,187,210) 21,876 (1,757,329) (36,922,663) 53,990,529 23,324,202 Materials and spare parts - 392,188,185 325,353,808 Tools (14,027,594) - (1,711,199) (15,738,793) 19,752,345 19,357,180 Civil works (1,515,955) - (68,621) (1,584,576) 1,111,492 1,180,113 Work in progress - 5,458,413,875 4,865,516,986 Advances to suppliers - 706,170,873 804,597,587 Total at 06.30.2016 (2,824,360,373) 166,970,000 (581,363,820) (3,238,754,193) 16,549,334,989 Total at 06.30.2015 (2,201,943,220) 20,556,555 (283,291,182) (2,464,677,847) Total at 12.31.2015 14,508,403,073 28 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Borrowing costs capitalized in the book value of property, plant and equipment during the periods ended June 30, 2016 and 2015 amounted to $ 152.6, and $ 122 million respectively. Labor costs capitalized in the book value of property, plant and equipment during the periods ended June 30, 2016 and 2015 amounted to $ 328.7 and $ 168.9 million respectively. NOTE 11 : INTANGIBLE ASSETS Original values Type of good At the beginning Increase At the end Concession agreements 950,767,632 - 950,767,632 Goodwill 5,627,370 - 5,627,370 Bahía wind power project - 3,309,899 3,309,899 Intangibles identified in acquisitions of companies 8,834,040 40,099,903 48,933,943 Total at 06.30.2016 965,229,042 43,409,802 1,008,638,844 Total at 06.30.2015 1,073,983,042 - 1,073,983,042 Amortization Type of good At the beginning For the period At the end Concession agreements (222,227,116) (13,626,853) (235,853,969) Goodwill - - - Bahía wind power project - - - Intangibles identified in acquisitions of companies (8,834,040) - (8,834,040) Total at 06.30.2016 (231,061,156) (13,626,853) (244,688,009) Total at 06.30.2015 (201,598,943) (14,731,105) (216,330,048) 29 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 11: (Continuation) Net book values Type of good At the end At 31.12.2015 Concession agreements 714,913,663 728,540,516 Goodwill 5,627,370 5,627,370 Bahía wind power project 3,309,899 - Intangibles identified in acquisitions of companies 40,099,903 - Total at 06.30.2016 763,950,835 Total at 06.30.2015 857,652,994 Total at 12.31.2015 734,167,886 NOTE 12 : FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT AND LOSS Non current Shares 70,630 70,630 Government securities - 23,567,249 Trusts - 2,554,544,826 Total non current 70,630 2,578,182,705 Current Government securities 384,101,770 1,566,785,757 Corporate securities 799,718 13,428,727 Shares 184 175 Investment funds 2,530,643,086 2,500,804,849 Total current 2,915,544,758 4,081,019,508 30 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 13 : DEFERRED TAX ASSETS AND LIABILITIES The composition of the deferred tax assets and liabilities is as follows: Tax loss-carryforwards 206,514,885 31,604,213 Trade and other receivables 81,927,822 53,073,643 Financial assets at fair value through profit and loss 201,197 7,933,327 Trade and other payables 855,888,044 333,342,683 Salaries and social security payable 28,107,152 22,786,773 Defined benefit plans 125,888,030 108,690,484 Taxes payables 57,394,247 49,265,642 Provisions 169,054,834 134,018,863 Other 1,648,112 318,833 Deferred tax assets 1,526,624,323 741,034,461 Property, plant and equipment (783,867,453) (709,869,181) Intangible assets (226,091,242) (229,362,001) Trade and other receivables (325,743,722) (266,285,731) Financial assets at fair value through profit and loss (61,558,848) (48,538,084) Borrowings (25,025,112) (25,884,486) Other (498,943) (403,078) Deferred tax liabilities (1,422,785,320) (1,280,342,561) Deferred tax assets and liabilities are offset in the following cases: a) when there is a legally enforceable right to offset tax assets and liabilities; and b) when deferred income tax charges are associated with the same fiscal authority. The following amounts, determined after their adequate offset, are disclosed in the statement of financial position: Deferred tax assets 798,208,377 52,279,953 Deferred tax liabilities (694,369,374) (591,588,053) Net deferred tax liabilities 103,839,003 (539,308,100) 31 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14 : Trade and Other receivables Non Current Note Res. No. 406/03 Inc c) CAMMESA consolidated receivables 2 738,266,532 650,774,473 Present value discount Res. Nº 406/03 Inc. c) 2 (20,548,996) (22,213,693) Additional Remuneration Trusts Res. No. 95/13 2 374,992,854 275,943,978 Present Value discount Res. No. 95/13 2 (68,523,640) (15,773,172) Trade receivables, net 1,024,186,750 888,731,586 Tax credits: - Value added tax 146,125,726 90,160,684 - Sales tax 13,539,927 21,799,934 - Income tax and minimum notional income tax 362,764,669 382,687,758 - Tax on banking transactions 24,339,808 21,715,623 - Allowance for tax credits (279,910,226) (259,762,595) Related parties 27.i 7,239,146 7,064,978 Expenses paid in advance 2,164,741 2,286,129 Financial credit 47,264,726 72,656,306 Other 1,461,544 1,188,173 Other receivables, net 324,990,061 339,796,990 Total non current 1,349,176,811 1,228,528,576 Current Receivables from energy distribution 1,651,088,239 1,019,519,648 Receivables from MAT 80,065,728 83,439,503 CAMMESA 727,438,669 1,278,859,093 Res. No. 406/03 Inc. c) CAMMESA consolidated receivables 2 9,800,986 10,250,804 Maintenance remuneration 2 130,832,085 79,059,069 Receivables from gas sales 412,468,438 167,462,419 Debtors in litigation 23,541,552 22,924,028 Receivables from administrative services 14,481,556 6,254,173 Related parties 27.i 6,942,844 6,730,859 Other 2,548,187 710,057 Allowance for doubtful accounts (108,430,007) (87,516,886) Trade receivables, net 2,950,778,277 2,587,692,767 32 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14: (Continuation) Note Tax credits: - Value added tax 315,992,654 433,728,366 - Sales tax 3,319,430 8,231,845 - Income tax and minimum notional income tax 552,467 260,349 - Withholding of social security contributions 7,152,920 869,674 - Other tax credits 2,449,635 263,055 - Allowance for tax credits - (443,955) Advances to suppliers 52,313,694 50,628,100 Advances to employees 1,996,768 2,321,469 Related parties 27.i 3,176,483 14,726,068 Prepaid expenses 16,348,336 40,980,120 Receivables from non electric activities 96,891,130 65,693,920 Financial credit 38,563,585 19,332,315 Guarantee deposits 121,337,700 277,692,711 Judicial deposits 11,023,631 10,482,353 Credit with FOCEDE (1) - 49,536,128 Credits for Compensation of Excess Gas Injection Resolution No. 1/13 1,203,234,229 451,798,679 Credit from income recognition on account of the RTI - SE Res. 32/15 - 650,937,684 Receivables from the sale of financial instruments 53,556,451 56,191,064 Contributions to receive from non-operating partners 6,049,585 6,670,703 Receivables from arbitral proceedings - 189,656,038 Fees paid for financing to be received 125,164,936 - Other 13,336,569 12,314,385 Allowance for other receivables (68,356,135) (54,049,593) Other receivables, net 2,004,104,068 2,287,821,478 Total current 4,954,882,345 4,875,514,245 On June 23, 2016, Edenor received $ 86.3 million, in accordance with the provisions of Resolution No. 2/16, thereby carrying out the definitive termination and liquidation of the aforementioned trust. As of December 31, 2015, Edenor’s net position with the FOCEDE is comprised of the following: (in thousands) Fixed charge Res. No. 347/12 collected from customers and not transferred (7,204) Funds received in excess of that transferred to FOCEDE fixed charge Res. No. 347/12 191,722 Outstanding receivables from extraordinary investment plan 18,281 Provision for FOCEDE expenses (153,263) 49,536 33 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14: (Continuation) Book value of current trade and other financial receivables is similar to their fair value due to their short-term maturity. Trade receivables and other long-term financial receivables are measured at amortized cost, which does not differ materially from its fair value. The movements in the allowance for impairment of trade receivables are as follows: At the beginning 87,516,886 91,117,582 Allowance for impairment 38,713,757 798,680 Decreases (17,423,317) (3,581,528) Reversal of unused amounts (377,319) (9,937,531) At the end of the period 108,430,007 78,397,203 The movements in the allowance for impairment of other receivables are as follows: At the beginning 314,256,143 147,322,552 Allowance for impairment 49,794,797 30,712,428 Decreases (9,445,825) (490,205) Reversal of unused amounts (2,993,503) (29,253) Reclasification to non current assets classified as held for sale (3,345,251) - At the end of the period 348,266,361 177,515,522 NOTE 15 : SHARE CAPITAL As of June 30, 2016, the Company´s share capital consisted of1,695,859,459 common shares in book-entry form with a face value of $1 each and each granting the right to one vote. 34 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 16: TRADE AND OTHER PAYABLES Non Current Note Customer contributions 105,649,642 105,757,067 Funding contributions for substations 51,700,000 51,700,000 Customer guarantees 72,772,295 67,509,328 Trade payables 230,121,937 224,966,395 ENRE Penalties and discounts 2,560,194,198 1,004,043,366 Loans (mutuums) with CAMMESA 1,230,677,988 1,099,759,655 Compensation agreements - 81,926,024 Liability with FOTAE 164,324,050 155,752,325 Payment agreement with ENRE 117,810,657 132,322,192 Other payables 4,073,006,893 2,473,803,562 Total non current 4,303,128,830 2,698,769,957 Current Suppliers 1,644,865,922 2,485,463,744 CAMMESA 4,316,219,560 3,360,446,454 Customer contributions 140,263,482 147,775,331 Discounts to customers 37,372,000 125,808,507 Funding contributions substations 23,918,044 23,506,274 Canons and royalties 2,952,977 5,539,336 Customer advances 568,537 32,552,896 Customer guarantees 1,048,184 1,048,184 Related parties 27.i 1,092,183 1,856,925 Trade payables 6,168,300,889 6,183,997,651 ENRE Penalties and discounts 60,086,623 62,719,588 Related parties 27.i 7,965,224 124,680,713 Advances for works to be executed 31,467,068 31,467,068 Compensation agreements 351,930,772 192,108,317 Payment agreements with ENRE 57,186,411 54,005,897 Other creditors 42,660,000 - Other 4,292,970 3,506,175 Other payables 555,589,068 468,487,758 Total current 6,723,889,957 6,652,485,409 The fair values of non-current customer contributions as of June 30, 2016 and December 31, 2015 amount to $ 131.1 million and $ 127.1 million, respectively. The fair values are determined based on estimated discounted cash flows in accordance with a market rate for this type of transactions. 35 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 16 : (Continuation) The book value of other non-current financial liabilities are measured at amortized cost, which does not significantly differ from its fair value. The book value of the compensation arrangements approximates their fair value due to valuation characteristics. The book value of other financial liabilities included in trade and other payables approximates their fair value. NOTE 17 : BORROWINGS Non Current Note Financial borrowings 808,577,475 717,019,046 Corporate bonds 4,364,345,816 4,479,682,941 CAMMESA financing 1,896,449,408 1,466,951,996 Related parties 27.i 14,386,358 21,092,258 7,083,759,057 6,684,746,241 Current Bank overdrafts 9,049,574 436,214 VCP 316,505,625 235,987,129 Financial borrowings 563,922,340 82,144,024 Corporate bonds 2,707,171,609 799,017,535 CAMMESA financing 33,236,442 10,477,887 Related parties 27.i 212,754,976 179,600,083 3,842,640,566 1,307,662,872 As of June 30, 2016 and December 31, 2015, the fair values of the Company’s Corporate Bonds amount approximately to $ 6,967.7 million and $ 5,159.3 million, respectively. Such values were calculated on the basis of the estimated market price of the Company’s corporate notes at the end of each period/year. The book value of current borrowings approximates their fair value due to their short-term maturity. Financial borrowings and CAMMESA financing approximate to their fair value as they are subject to a variable rate. The other fair values, which approximate their book value, are based on the present value of contractual cash flows using a discount rate derived from observable market prices of other similar debt instruments plus the corresponding credit risk. Fair values determinated in that way are within hierarchical level 2. The main variations in the Group's financial structure during the six month period ended June 30, 2016 and until the date of issuance of these unaudited condensed interim financial statements are described below : 36 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : (Continuation) 17.1 Generation 17.1.1. CTLL CAMMESA Financing Major maintenance The extension of the loan in order to include the execution of unit LDLATG01’s major maintenances in the amount of U$S 13 million and $ 17.8 million, in both cases plus VAT, nationalization and logistics costs and withholdings chargeable on foreign contractors, was approved pursuant to SSETTyDEE Note No. 52/16, and the addendum to the loan agreement was entered into on April 8, 2016. As at the issuance hereof, CTLL has received partial advances in the amount of $ 276.7 million, net of the Maintenance Remuneration collected by CTLL. 2014 Agreement Regarding the plant's extension works consisting of the installation of a new 105 MW high-efficiency gas turbine, its start-up tasks have been delayed for reasons not attributable to CTLL and, therefore, its expected commercial commissioning date was postponed. The new unit was commissioned for service on July 15, 2016. As of the date hereof, CTLL has received partial advances in the amount of $735.7 million pursuant to the Financing Agreement. Furthermore, CTLL has made payments in the amount of $850.4 million under the Supply and Construction Agreement. 17.1.2 CPB Financing of Major Maintenance Works On March 15, 2016, TV29 was put into forced-draft service to conduct the necessary tests and trials following the repair of the excitation transformer. After the conclusion of tests and trials on unit TV29, it was commissioned for service on April 14, 2016. 37 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : (Continuation) As at the issuance of these Condensed Interim Financial Statements, CPB has received partial advances by CAMMESA in the amount of $974.9 million, out of which $227.3 million were early canceled with receivables generated by the Maintenance Remuneration. Furthermore, CPB has not generated a positive FRD for the early cancellation of the financing. 17.1.2. CTG CAMMESA Financing As of the issuance hereof, CTG has received partial advances in the amount of $18 million, which are disclosed under “Trade and other Receivables”, netting the receivable with the Maintenance Remuneration. 17.2 Distribution On July 12, 2016, Edenor redeemed Fixed-Rate Corporate Bonds at Par maturing in 2017. The redeemed outstanding amount was U$S14.8million, at 100% of its face value with accrued interest for U$S0.4 million. 17.3 Oil and gas PEPASA's VCPs Global Program On April 20, 2016, PEPASA issued Series14 VCPs for a face value of $295.8 million, accruing interest at the Badlar rate plus a 5.9% spread and maturing on April 15, 2017. Interest will be payable on a quarterly basis. Resources gathered through the issuance of these VCPs have been destined to investments in fixed assets, the payment of working capital and/ or the refinancing of liabilities. Corporate Bonds Program Under the Simple Corporate Bonds Program (that is, corporate bonds non-convertible into shares) for up to U$S 500 million approved on January 14, 2016, on February 3, 2016 and June 27, 2016, PEPASA issued the following Corporate Bond Series: - Series 7: for a face value of $ 309 million accruing interest at the Private Badlar rate plus a 5% spread and maturing on August 3, 2017. Interest will be payable on a quarterly basis. - Series 8: for a face value of $ 403,3 million accruing interest at the Private Badlar rate plus a 5% spread and maturing on June 22, 2017. Interest will be payable on a quarterly basis. Funds collected through the issuance of these corporate bonds were destined to investments in fixed assets, the payment of working capital and/ or the refinancing of liabilities. Syndicated Loan On March 29, 2016, PEPASA executed with ICBC a new productive loan agreement in the amount of $300 million to pay off the loan taken out with the same entity and for the same amount on July 27, 2015. 38 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : (Continuation) Lastly, on March 29, 2016 and June 27, 2016, PEPASA provided for the early cancellation of $315 million with Banco Hipotecario S.A. and BACS. At the date of issuance of these unaudited consolidated condensed interim financial statements, PEPASA has complied with all covenants stipulated in the agreement. Bank loans Galicia On March 1, 2016, PEPASA executed a loan agreement with Banco Galicia in the amount of $100 million at a 32% fixed rate and maturing on February 24, 2017.Interest will be payable on a monthly basis as from the granting date. The loan is guaranteed by a guarantee provided by PEPASA, and funds have been allocated to the refinancing of liabilities. Santander On June 10, 2016, PEPASA entered into a Loan Agreement with Banco Santander for an amount of up to U$S 120 million, with the possibility to make one or more drawdowns during the 45-day period following the loan agreement date. This loan bears interest at a 7.5% fixed rate and matures 18 months as from the first drawdown date. Interest will be payable on a quarterly basis. As at the issuance of these unaudited condensed interim financial statements, PEPASA has made all drawdowns on the loan. YPF On May 27, 2016, PEPASA and YPF agreed that the latter would pay, on behalf and at the expense of PEPASA, all expenses and investments to be made by PEPASA under the Investment Agreement in the “Rincón del Mangrullo” Area for up to U$S28 million at a 5% fixed rate. On July 22, 2016, PEPASA paid off both principal and interest. 17.4 Holding and others 17.4.1 PESA Corporate Bonds Program On January 22, 2016, the Company Ordinary and Extraordinary General Shareholders’ Meeting approved the creation of a global Simple Corporate Bond Program, not convertible into shares, for up to U$S 500 million or its equivalent in other currencies, and the issue under the same program to its maximum amount at any time, to be issued in one or more classes and / or series. 39 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 18 : PROVISIONS For contingencies Asset retirement obligation Total Non Current At the beginning of the year 264,612,483 49,166,492 313,778,975 Increases 47,767,201 21,737,087 69,504,288 Decreases (3,710) - (3,710) Reclasification to non current assets classified as held for sale (1,384,309) - (1,384,309) At the end of the period 310,991,665 70,903,579 381,895,244 For contingencies Current At the beginning of the year 70,591,566 Increases 53,455,262 Decreases (22,825,300) At the end of the period 101,221,528 For contingencies Asset retirement obligation Total Non Current At the beginning of the year 116,904,454 2,623,202 119,527,656 Increases 15,762,577 12,331,820 28,094,397 At the end of the period 132,667,031 14,955,022 147,622,053 For contingencies Current At the beginning of the year 24,170,912 Increases 23,746,401 Decreases (12,169,526) At the end of the period 35,747,787 40 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 19 : REVENUE Sales of energy to the SPOT Market 666,377,943 607,047,591 Sales of energy for the Resolution No. 220/07 546,988,171 425,972,356 Sales of energy to MAT 1,183,563 872,290 Energy plus sales 321,208,599 227,415,287 Other sales 5,216,268 9,102,094 Generation subtotal 1,540,974,544 1,270,409,618 Energy sales 5,654,184,327 1,829,083,128 Right of use of poles 46,313,335 36,311,679 Connection and reconnection charges 6,647,410 2,614,926 Distribution subtotal 5,707,145,072 1,868,009,733 Gas sales 1,049,280,566 240,160,562 Oil and liquid sales 46,305,379 14,896,446 Oil and gas subtotal 1,095,585,945 255,057,008 Administrative services sales 32,322,564 13,099,949 Other sales 2,185,585 862,516 Holding and others subtotal 34,508,149 13,962,465 Intersegment sales 4,312,194 7,960,060 Total revenue 8,382,525,904 3,415,398,884 Includes revenue from the application of Resolution 347/12 for $ 625.8 million and $ 258.1 million for the periods ended June 30, 2016 and 2015, respectively. Additionally, as of June 30, 2016, includes the effects of the precautionary measures detailed in Note 2.2.b. 41 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 20 : COST OF SALE S Inventories at the beginning of the year 225,462,790 135,570,860 Plus: Charges for the period Purchases of inventories and energy 2,801,061,658 1,046,395,188 Salaries and social security charges 1,382,174,795 1,027,320,783 Benefits to the personnel 16,499,851 12,237,007 Accrual of defined benefit plans 46,536,043 48,235,755 Fees and compensation for services 269,887,709 283,396,607 Property, plant and equipment depreciations 545,263,919 261,096,465 Intangible assets amortization 13,626,853 14,731,105 Depreciation of biological assets 20,407 20,407 Gas consumption 43,839,353 35,636,158 Purchase of energy 163,767,607 115,903,297 Transport of energy 5,097,064 9,773,124 Consumption of materials 202,877,523 133,030,012 Penalties 1,450,196,605 131,552,410 Oil conditioning 2,104,728 1,781,766 Maintenance 40,344,762 41,153,043 Canons and Royalties 128,145,944 48,060,711 Gas production 143,086,277 41,852,480 Rental and insurance 30,167,089 33,448,555 Surveillance and security 40,411,466 24,862,440 Taxes, rates and contributions 8,920,583 12,439,903 Communications 13,945,881 6,497,422 Water consumption 4,323,705 2,382,667 Other 13,276,704 11,162,907 Subtotal 7,365,576,526 3,342,970,212 Less: Inventories at the end of the period (256,133,228) (181,115,891) Total cost of sales 7,334,906,088 3,297,425,181 42 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 21 : SELLING EXPENSES Salaries and social security charges 196,186,667 140,630,192 Benefits to the personnel 55,497 93,635 Accrual of defined benefit plans 5,002,704 4,966,754 Fees and compensation for services 213,724,350 157,979,988 Compensation agreements 37,504,327 28,384,189 Property, plant and equipment depreciations 24,772,727 13,763,225 Taxes, rates and contributions 87,715,455 39,946,228 Communications 51,716,262 26,807,612 Penalties 187,136,074 2,840,000 Doubtful accounts 45,814,410 3,323,205 Surveillance and security 464,303 416,466 Other 672,230 439,692 Total selling expenses 850,765,006 419,591,186 NOTE 22 : ADMINISTRATIVE EXPENSES Salaries and social security charges 365,087,120 252,112,686 Benefits to the personnel 8,937,309 5,960,847 Accrual of defined benefit plans 5,769,157 6,834,327 Fees and compensation for services 268,896,352 98,315,314 Compensation agreements 65,358,219 33,862,255 Directors' and Syndicates' fees 35,868,327 26,249,057 Property, plant and equipment depreciations 11,327,174 8,431,492 Consumption of materials 14,868,901 7,212,482 Maintenance 1,987,875 1,271,642 Transport and per diem 5,993,721 2,583,578 Rental and insurance 55,327,861 37,736,015 Surveillance and security 21,927,857 10,517,819 Taxes, rates and contributions 22,095,246 10,720,192 Communications 8,852,586 3,898,751 Advertising and promotion 12,131,401 7,906,987 Other 14,762,258 9,445,586 Total administrative expenses 919,191,364 523,059,030 43 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 23 : OTHER OPERATING INCOME AND EXPENSES Other operating income Recovery of insurance 1,214,753 - Recovery of expenses 23,315,907 2,576,449 Recovery of doubtful accounts 851,911 9,945,746 Recovery of allowance for tax credits 2,993,503 482,052 Surplus Gas Injection Compensation Res. No. 1/13 751,435,550 141,835,501 Commissions on municipal tax collections 8,599,774 5,421,526 Services to third parties 22,133,384 26,183,693 Profit for property, plant and equipment sale - 33,760 Recovery of penalties - 7,170,518 Dividends received 5,569,245 4,486,563 Additional recognition on Transactional Agreement 6,437,864 - Other 8,104,613 4,077,488 Total other operating income 830,656,504 202,213,296 Other operating expenses Provision for contingencies (101,222,463) (39,508,978) Voluntary retirements - bonus (14,632,900) (23,375,750) Decrease in property, plant and equipment (50,738,688) (1,288,435) Indemnities (7,867,464) (5,482,646) Allowance for uncollectible tax credits (7,189,415) (2,433,844) Allowance for uncollectible other receivables (7,738,281) - Net expense for technical functions (9,220,481) (5,825,620) Tax on bank transactions (131,953,505) (70,811,382) Other expenses FOCEDE (14,652,549) (25,909,778) Cost for services provided to third parties (9,753,777) (17,489,358) Compensation agreements (21,655,486) (25,915,357) Donations and contributions (4,645,187) (4,038,657) Other (4,902,864) (2,609,223) Total other operating expenses (386,173,060) (224,689,028) 44 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 24 : FINANCIAL RESULTS Finance income Commercial interest 231,868,199 109,628,848 Financial interest 23,501,715 17,821,204 Other interest 20,386 8,130 Total finance income 255,390,300 127,458,182 Finance expenses Commercial interest (506,816,604) 117,689,899 Fiscal interest (17,399,686) (31,708,636) Financial interest (881,035,029) (346,344,706) Other interest (11,459) (8,706,055) Taxes and bank commissions (8,376,240) (18,962,762) Other financial expenses (6,918,695) (4,910,817) Total financial expenses (1,420,557,713) (292,943,077) Other financial results Foreign currency exchange difference, net (396,350,591) (102,264,926) Result from repurchase of Corporate Bonds 42,405 - Changes in the fair value of financial instruments 637,853,307 432,828,943 Discounted value measurement 2,977,734 26,649,606 Asset retirement obligation (9,470,124) (3,259,791) Other financial results - (15,064) Total other financial results 235,052,731 353,938,768 Total financial results, net (930,114,682) 188,453,873 As of June 30, 2015, such amount is net of the gain recorded from the agreement with CAMMESA instructed by SE Resolution 32/15. NOTE 25 : EARNING (LOSS) PER SHARE a) Basic Basic earnings (loss) per share are calculated by dividing the result attributable to the Company’s equity interest holders by the weighted average of outstanding common shares during the period. b) Diluted Diluted earnings (loss) per share are calculated by adjusting the weighted average of outstanding common shares to reflect the conversion of all dilutive potential common shares. As of June 30, 2015, the Company had a type of dilutive potential common shares, which consist of share purchase options, which were exercised during the month of November 2015. 45 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 25 : (Continuation) Potential common shares will be deemed dilutive only when their conversion into common shares may reduce the earnings per share or increase losses per share of the continuing business. Potential common shares will be deemed anti-dilutive when their conversion into common shares may result in an increase in the earnings per share or a decrease in the losses per share of the continuing operations. The calculation of diluted earnings (loss) per share does not entail the conversion, exercise or another issuance of shares which may have an anti-dilutive effect on the losses per share, or where the option exercise price is higher than the average price of ordinary shares during the period, no dilutive effect is recorded, being the diluted earning (loss) per share equal to the basic. As of June 30, 2016, the Company does not have any type of potential dilutive shares, therefore there is no difference with the basic earnings (loss) per share (Loss) Earning attributable to the equity holders of the Company (60,850,450) 963,020,737 Weighted average amount of outstanding shares 1,695,859,459 1,314,310,895 Basic (loss) earnings per share (0.0359) 0.7327 (Loss) Earning attributable to the equity holders of the Company (60,850,450) 963,020,737 Weighted average amount of outstanding shares 1,695,859,459 1,314,310,895 Adjustments for stock options - 250,528,807 Weighted average amount of outstanding shares for diluted profit per share 1,695,859,459 1,564,839,702 Diluted (loss) earning per share (0.0359) 0.6154 46 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : SEGMENT INFORMATION The Company is engaged in the electricity sector, with a participation in the electricity generation, transmission and distribution segments through different legal entities. As of December 31, 2015, in view of the growth of PEPASA operations, the Company has identified Oil and Gas as a new segment. Therefore, the comparative information by segment has been restated. Accordingly, the following business segments have been identified by means of its subsidiaries and based on the nature, customers and risks involved: Generation, consisting in direct and indirect equity interest in CPB, CTG, CTLL, HINISA, HIDISA, PACOSA, Greenwind, PEFMSA and investments in shares in other companies related to the electricity generation sector. Transmission , consisting in indirect equity interest, through Citelec, in Transener and its subsidiaries. For the purposes of presenting segment information the indirect equity interest has been consolidated proportionally. Distribution , consisting in indirect equity interest in EASA and Edenor. Oil and gas , consisting in direct equity interest in PEPASA related to oil and gas exploration and exploitation activities. Holding and others , consisting in financial investment operations, holding and other businesses. The Company manages its segments based on the net income level of reporting. 47 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at June 30, 2016 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Revenue 1,540,974,544 347,871,768 5,707,145,072 1,095,585,945 34,508,149 - 8,726,085,478 Intersegment sales - 1,317,340 - 34,077,679 15,223,426 (44,988,911) 5,629,534 Cost of sales (717,112,100) (390,643,574) (5,945,906,014) (704,188,895) (1,776,758) 34,077,679 (7,725,549,662) Gross profit (loss) 823,862,444 (41,454,466) (238,760,942) 425,474,729 47,954,817 (10,911,232) 1,006,165,350 Selling expenses (15,687,990) - (762,066,222) (73,004,947) (5,847) - (850,765,006) Administrative expenses (195,409,970) (86,238,454) (505,961,916) (100,819,770) (127,852,853) 10,911,232 (1,005,371,731) Other operating income 20,841,170 2,148 38,314,957 752,374,272 19,123,957 - 830,656,504 Other operating expenses (43,594,636) (7,638,096) (264,902,744) (65,652,867) (12,006,981) - (393,795,324) Share of profit in joint ventures - - 21,379 - - - 21,379 Share of loss in associates - (2,653,210) - (2,653,210) Operating profit (loss) before higher costs recognition and SE Resolution No. 32/15 590,011,018 (135,328,868) (1,733,355,488) 938,371,417 (75,440,117) - (415,742,038) Income recognition on account of the RTI - SE Resolution 32/15 - - 427,118,527 - - - 427,118,527 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes - - 81,511,835 - - - 81,511,835 Operating profit (loss) 590,011,018 (135,328,868) (1,224,725,126) 938,371,417 (75,440,117) - 92,888,324 Financial income 187,181,531 74,931,160 90,580,513 236,393 4,433,139 (27,041,276) 330,321,460 Financial expenses (298,189,177) (42,810,159) (784,167,991) (370,483,040) 5,246,240 27,041,276 (1,463,362,851) Other financial results 134,338,607 (109,351,853) (310,755,299) (110,994,041) 522,463,464 - 125,700,878 Financial results, net 23,330,961 (77,230,852) (1,004,342,777) (481,240,688) 532,142,843 - (1,007,340,513) Profit (loss) before income tax 613,341,979 (212,559,720) (2,229,067,903) 457,130,729 456,702,726 - (914,452,189) Income tax and minimun notional income tax (172,879,980) 72,700,733 710,348,355 (159,397,555) (28,623,593) - 422,147,960 Profit (loss) for the period 440,461,999 (139,858,987) (1,518,719,548) 297,733,174 428,079,133 - (492,304,229) Adjustment non-controlling interest in joint ventures - 66,195,759 - 66,195,759 Total profit (loss) of the period 440,461,999 (73,663,228) (1,518,719,548) 297,733,174 428,079,133 - (426,108,470) Depreciation and amortization (2) 86,195,863 23,992,407 173,446,237 334,725,130 643,850 - 619,003,487 48 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at June 30, 2016 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Total profit (loss) attributable to: Owners of the Company 381,235,248 (73,663,228) (944,185,693) 147,684,090 428,079,133 - (60,850,450) Non - controlling interest 59,226,751 - (574,533,855) 150,049,084 - - (365,258,020) Consolidated statement of financial position as of June 30,2016 Assets 8,413,458,129 1,429,910,172 14,330,172,760 5,206,034,907 8,925,699,054 (3,008,133,225) 35,297,141,797 Liabilities 5,878,372,553 1,195,224,021 15,785,866,870 4,299,139,791 3,074,758,452 (3,008,133,225) 27,225,228,462 Additional consolidated information as of June 30, 2016 Increases in property, plant and equipment 667,515,703 80,541,081 1,340,037,750 681,610,443 292,653 - 2,769,997,630 Includes financial results generated by Corporated Bonds issued by EASA for $ 352,4 million and other consolidation adjustments. (2) Includes amortization and depreciation of property, plant and equipment, intangible assets and biological assets (recognized in cost of sales, administrative expenses and selling expenses). 49 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at June 30, 2015 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Revenue 1,270,409,618 410,546,877 1,868,009,733 255,057,008 13,962,465 - 3,817,985,701 Intersegment sales - 1,421,843 - 56,383,701 15,287,739 (63,711,380) 9,381,903 Cost of sales (629,675,467) (283,082,650) (2,533,838,561) (188,935,678) (1,359,176) 56,383,701 (3,580,507,831) Gross profit (loss) 640,734,151 128,886,070 (665,828,828) 122,505,031 27,891,028 (7,327,679) 246,859,773 Selling expenses (10,386,180) - (366,707,500) (42,496,967) (539) - (419,591,186) Administrative expenses (118,164,305) (56,746,448) (309,265,853) (54,193,652) (48,714,274) 7,327,679 (579,756,853) Other operating income 12,625,721 216,911 44,586,600 144,851,956 149,020 - 202,430,208 Other operating expenses (31,456,600) (6,653,833) (156,686,355) (34,769,466) (1,762,393) - (231,328,647) Share of profit in joint ventures - - 1,760 - - - 1,760 Share of profit in associates - 7,462,702 - 7,462,702 Operating profit (loss) before higher costs recognition and SE Resolution No. 32/15 493,352,787 65,702,700 (1,453,900,176) 135,896,902 (14,974,456) - (773,922,243) Income recognition on account of the RTI - SE Resolution 32/15 - - 2,388,652,390 - - - 2,388,652,390 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes - - 186,595,975 - - - 186,595,975 Operating profit (loss) 493,352,787 65,702,700 1,121,348,189 135,896,902 (14,974,456) - 1,801,326,122 Financial income 117,780,921 90,548,129 37,632,622 545,723 10,965,976 (39,467,060) 218,006,311 Financial expenses (166,084,778) (29,540,055) (21,033,703) (130,289,504) (14,998,488) 39,467,060 (322,479,468) Other financial results (57,833,674) (34,000,655) (80,845,281) 65,523,505 427,094,218 - 319,938,113 Financial results, net (106,137,531) 27,007,419 (64,246,362) (64,220,276) 423,061,706 - 215,464,956 Profit before income tax 387,215,256 92,710,119 1,057,101,827 71,676,626 408,087,250 - 2,016,791,078 Income tax and minimun notional income tax (107,124,734) (33,528,527) (451,011,390) (14,313,770) (15,094,949) - (621,073,370) Profit for the period 280,090,522 59,181,592 606,090,437 57,362,856 392,992,301 - 1,395,717,708 Adjustment non-controlling interest in joint ventures - (30,582,545) - (30,582,545) Total profit of the period 280,090,522 28,599,047 606,090,437 57,362,856 392,992,301 - 1,365,135,163 Depreciation and amortization (2) 81,224,102 22,361,000 138,714,739 77,453,752 650,101 - 320,403,694 50 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at June 30, 2015 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Total profit attributable to: Owners of the Company 258,076,533 28,599,047 254,844,547 28,508,309 392,992,301 - 963,020,737 Non - controlling interest 22,013,989 - 351,245,890 28,854,547 - - 402,114,426 Consolidated statement of financial position as of December 31, 2015 Assets 8,050,979,733 1,490,947,675 11,736,631,427 3,969,844,749 6,372,205,648 (1,170,875,949) 30,449,733,283 Liabilities 5,955,974,665 1,116,402,542 11,672,823,823 3,360,682,807 949,774,248 (1,170,875,949) 21,884,782,136 Additional consolidated information as of June 30, 2015 Increases of property, plant and equipment 701,283,482 54,035,944 821,198,205 630,695,835 252,113 - 2,207,465,579 Includes financial results generated by Corporated Bonds issued by EASA for $ 58,4 million and other consolidation adjustments. (2) Includes amortization and depreciation of property, plant and equipment, intangible assets and biological assets (recognized in cost of sales, administrative expenses and selling expenses). 51 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Accounting criteria used by the subsidiaries to measure results, assets and liabilities of the segments is consistent with that used in the consolidated financial statements. Transactions between different segments are conducted under market conditions. Assets and liabilities are allocated based on the segment’s activity. The segment called “Electricity transmission”, which corresponds to the Company’s indirect interest in Citelec and its subsidiaries, has been included as a reportable segment since it is considered as such in the reports received by the Executive Director. Since the stake in such companies constitutes an interest in a joint venture, it is not consolidated and it is valued according to the equity method of accounting in the consolidated Statement of Income and Financial position. The reconciliation between the segment information and the consolidated Statement of Income is presented below: Consolidated profit and loss information at June 30, 2016 Segment information Results from interest in joint ventures Consolidated comprehensive total income (loss) Revenue 8,726,085,478 (347,871,768) 8,378,213,710 Intersegment sales 5,629,534 (1,317,340) 4,312,194 Cost of sales (7,725,549,662) 390,643,574 (7,334,906,088) Gross profit 1,006,165,350 41,454,466 1,047,619,816 Selling expenses (850,765,006) - (850,765,006) Administrative expenses (1,005,371,731) 86,180,367 (919,191,364) Other operating income 830,656,504 - 830,656,504 Other operating expenses (393,795,324) 7,622,264 (386,173,060) Share of profit (loss) in joint ventures 21,379 (73,586,436) (73,565,057) Share of loss in associates (2,653,210) - (2,653,210) Operating (loss) profit before higher costs recognition and SE Resolution No. 32/15 (415,742,038) 61,670,661 (354,071,377) Income recognition on account of the RTI - SE Resolution 32/15 427,118,527 - 427,118,527 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 81,511,835 - 81,511,835 Operating profit 92,888,324 61,670,661 154,558,985 Financial income 330,321,460 (74,931,160) 255,390,300 Financial expenses (1,463,362,851) 42,805,138 (1,420,557,713) Other financial results 125,700,878 109,351,853 235,052,731 Financial results, net (1,007,340,513) 77,225,831 (930,114,682) (Loss) Profit before income tax (914,452,189) 138,896,492 (775,555,697) Income tax and minimun notional income tax 422,147,960 (72,700,733) 349,447,227 (Loss) Profit for the period (492,304,229) 66,195,759 (426,108,470) Adjustment non-controlling interest in Joint Ventures 66,195,759 (66,195,759) - Loss for the period (426,108,470) - (426,108,470) Depreciation and amortization 619,003,487 (23,992,407) 595,011,080 52 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated statement of financial position as of June 30,2016 Segment information Assets and liabilities from interest in joint ventures Consolidated Statements of financial position Assets 35,297,141,797 (1,312,757,567) 33,984,384,230 Liabilities 27,225,228,462 (1,195,200,434) 26,030,028,028 Additional consolidated information as of June 30, 2016 Segment information Increases in property, plant and equipment from interest in joint ventures Note 10 Increases in property, plant and equipment 2,769,997,630 (80,541,081) 2,689,456,549 Consolidated profit and loss information at June 30, 2015 Segment information Results from interest in joint ventures Consolidated comprehensive total income (loss) Revenue 3,817,985,701 (410,546,877) 3,407,438,824 Intersegment sales 9,381,903 (1,421,843) 7,960,060 Cost of sales (3,580,507,831) 283,082,650 (3,297,425,181) Gross profit (loss) 246,859,773 (128,886,070) 117,973,703 Selling expenses (419,591,186) - (419,591,186) Administrative expenses (579,756,853) 56,697,823 (523,059,030) Other operating income 202,430,208 (216,912) 202,213,296 Other operating expenses (231,328,647) 6,639,619 (224,689,028) Profit from share in joint ventures 1,760 28,665,551 28,667,311 Share of profit in associates 7,462,702 - 7,462,702 Operating loss before higher costs recognition and SE Resolution No. 32/15 (773,922,243) (37,099,989) (811,022,232) Income recognition on account of the RTI - SE Resolution 32/15 2,388,652,390 - 2,388,652,390 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 186,595,975 - 186,595,975 Operating profit (loss) 1,801,326,122 (37,099,989) 1,764,226,133 Financial income 218,006,311 (90,548,129) 127,458,182 Financial expenses (322,479,468) 29,536,391 (292,943,077) Other financial results 319,938,113 34,000,655 353,938,768 Financial results, net 215,464,956 (27,011,083) 188,453,873 Profit (loss) before income tax 2,016,791,078 (64,111,072) 1,952,680,006 Income tax and minimun notional income tax (621,073,370) 33,528,527 (587,544,843) Profit (loss) for the period 1,395,717,708 (30,582,545) 1,365,135,163 Adjustment non-controlling interest in joint ventures (30,582,545) 30,582,545 - Total profit of the period 1,365,135,163 - 1,365,135,163 Depreciation and amortization 320,403,694 (22,361,000) 298,042,694 53 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated statement of financial position as of December 31, 2015 Segment information Assets and liabilities from interest in joint ventures Consolidated Statements of financial position Assets 30,449,733,283 (1,300,124,175) 29,149,609,108 Liabilities 21,884,782,136 (1,116,371,280) 20,768,410,856 Additional consolidated information as of June 30, 2015 Segment information Increases in property, plant and equipment from interest in joint ventures Note 10 Increases in property, plant and equipment 2,207,465,579 (54,035,944) 2,153,429,635 NOTE 27 : RELATED PARTIES´ TRANSACTIONS a) Sales of goods and services Joint ventures Transener 4,312,194 7,960,060 - - Other related parties TGS 95,368,534 37,362,393 CYCSA 1,260,359 780,000 100,941,087 46,102,453 Corresponds to gas sale, advisory services in technical assistance for the operation, maintenance and management of the transport system of high-voltage electricity. b) Purchases of goods and services Joint ventures Transener (1,317,340) (1,421,843) SACME (17,129,100) (12,576,694) Other related parties TGS (3,904,504) (1,443,738) Origenes Vida (1,721,149) - (24,072,093) (15,442,275) Corresponds to maintenance, gas purchase, operation and monitoring of the system for transmitting electricity and life insurance contracts for staff. c) Fees for services Other related parties Salaverri, Dellatorre, Burgio & Wetzler (10,324,003) (119,420) (10,324,003) (119,420) Corresponds to fees for legal advice. 54 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) d) Other operating expenses Other related parties Fundation (4,000,000) (1,690,000) (4,000,000) (1,690,000) Corresponds to donations. e) Financial expenses Other related parties PYSSA (20,025) (40,947) TGS - (7,689,901) Orígenes Retiro (29,931,503) (32,695,451) Grupo EMES (41,109,700) - (71,061,228) (40,426,299) Corresponds mainly to interest on loans received. f) Capital Subscription Joint ventures Citelec - 475,000 - 475,000 g) Dividends Other related parties CIESA 4,000,000 - 4,000,000 - h) Transactions with corporate bonds Other related parties Orígenes Retiro 590,142,299 - 590,142,299 - 55 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) i) Balances with related parties: As of June 30, 2016 Trade receivables Other receivables Current Non Current Current Joint ventures: Transener 2,986,372 - - SACME - 7,239,146 766,291 Other related parties: CYCSA 1,107,817 - - Grupo EMES - - 8,757 Ultracore - - 2,401,435 TGS 2,848,655 - - 6,942,844 7,239,146 3,176,483 As of June 30, 2016 Trade payables Others payables Borrowings Current Current Non Current Current Joint ventures: Transener 293,240 - - - SACME - 3,468,816 - - Other related parties: TGS 798,739 - - - PYSSA 204 - - - Orígenes Retiro - - 14,386,358 21,745,276 Fundation - Grupo EMES - 16,767 - 191,009,700 UTE Apache - 4,479,641 - - 1,092,183 7,965,224 14,386,358 212,754,976 56 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) As of December 31, 2015 Trade receivables Other receivables Current Non Current Current Joint ventures: Transener 5,832,549 - - SACME - 7,064,978 661,802 Other related parties: CYCSA 471,900 - 6,406,202 PYSSA - - 7,510 Fundation - - 300,000 Grupo EMES - - 8,757 Ultracore - - 2,071,475 TGS 426,410 - 5,270,322 6,730,859 7,064,978 14,726,068 As of December 31, 2015 Trade payables Others payables Borrowings Current Current Non Current Current Joint ventures: Transener 1,513,486 - - - SACME - 3,446,742 - - Other related parties: CYCSA - 116,595,124 - - Grupo EMES - 16,767 - - Orígenes Retiro - - 21,092,258 179,600,083 TGS 343,439 - - - UTE Apache - 4,622,080 - - 1,856,925 124,680,713 21,092,258 179,600,083 57 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 28 : FINANCIAL INSTRUMENTS The following chart shows the Company’s financial assets and liabilities measured at fair value and classified according to their hierarchy as of June 30, 2016 and December 31, 2015. As of June 30, 2016 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit and losss Corporate securities 799,718 - - 799,718 Government securities 384,101,770 - - 384,101,770 Shares 184 - 70,630 70,814 Investment funds 2,530,643,086 - - 2,530,643,086 Cash and cash equivalents Investment funds 107,280,851 - - 107,280,851 Derivative financial instruments - 420,000 - 420,000 Other receivables Investment funds as collateral 113,213,725 - - 113,213,725 Non current assets classified as held for sale - 2,716,092,000 - 2,716,092,000 Total assets 3,136,039,334 2,716,512,000 70,630 5,852,621,964 As of December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit and losss Corporate securities 13,428,727 - - 13,428,727 Government securities 1,590,353,006 - - 1,590,353,006 Shares 175 - 70,630 70,805 Trust - 2,554,544,826 - 2,554,544,826 Investment funds 2,500,804,849 - - 2,500,804,849 Cash and cash equivalents Investment funds 93,487,871 - - 93,487,871 Derivative financial instruments - 197,150 - 197,150 Other receivables Investment funds as collateral 268,738,961 - - 268,738,961 Total assets 4,466,813,589 2,554,741,976 70,630 7,021,626,195 Liabilities Derivative financial instruments - 18,081,410 - 18,081,410 Total liabilities - 18,081,410 - 18,081,410 58 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 28 : (Continuation) The techniques used for the measurement of assets at fair value with changes in profits/ losses, classified as Level 2, are detailed below: - Trusts/ Non-current assets classified as held for sale: as of June 30, 2016 it was determined based on the value of the sale contract as described in Note 33. In addition, as of December 31, 2015, it was determined based on the fair value measurement of the underlying, which amounts to 40% of CIESA’s shares. To determine this value, a measurement of the fair value of CIESA’s main assets and liabilities was performed. CIESA’s main asset is its stake in TGS interest, which has been measured at the value of this company’s American Depositary Receipt. CIESA’s main liability is its financial debt, which has been measured at its book value, and does not significantly differ from its market value. - Derivative Financial Instruments: calculated from variations between market prices at the closing date of the period and the prices at the time of agreement. NOTE 29 : ASSETS AND LIABILITIES IN FOREIGN CURRENCY Type Amount of foreign currency Exchange rate (1) Total Total ASSETS NON CURRENT ASSETS Other receivables Third parties U$S 96,703 14.940 1,444,744 1,108,998 Total non current assets 1,444,744 1,108,998 CURRENT ASSETS Financial assets at fair value through profit and loss U$S 1,052,810 14.940 15,728,984 1,233,587,761 Trade and other receivables Related parties U$S 243,953 14.990 3,656,852 7,138,953 Third parties U$S 22,953,243 14.940 342,921,449 320,316,983 EUR - 16.492 - 140,909 CHF - 15.401 - 514,916 U$ 9,062 0.488 4,422 7,528 Cash and cash equivalents U$S 35,565,157 14.940 531,343,435 374,564,573 EUR 12,327 16.492 203,301 181,342 U$ 1,478,358 0.488 721,386 65,670 Total current assets 894,579,829 1,936,518,635 Total assets 896,024,573 1,937,627,633 LIABILITIES NON CURRENT LIABILITIES Borrowings Related parties U$S 874,691 14.990 13,111,615 13,111,615 Third parties U$S 240,529,737 15.040 3,617,567,243 2,799,538,870 Total non current liabilities 3,630,678,858 2,812,650,485 59 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Type Amount of foreign currency Exchange rate (1) Total Total CURRENT LIABILITIES Trade and other payables Third parties U$S 43,919,409 15.040 660,547,884 958,687,995 EUR 2,211,459 16.640 36,799,345 24,067,178 CHF 120,601 15.401 1,856,759 396,733 NOK 68,200 1.801 122,802 101,464 U$ 26,453 0.488 12,908 10,936 Borrowings Related parties U$S 12,793,525 14.990 191,774,939 130,776 Third parties U$S 103,064,661 15.040 1,550,095,049 311,531,217 Salaries and social security payable Third parties U$ 648,498 0.488 316,444 391,304 Total current liabilities 2,441,526,130 1,295,317,603 Total liabilities 6,072,204,988 4,107,968,088 The Exchange rates used correspond to June 30, 2016 rates published by Banco Nación for U.S. dollars (U$S), euros (EUR), sterling pounds (£), Swiss francs (CHF), Norwegian kroner (NOK), pound sterling (£) and Uruguayan pesos (U$). For balances with related parties, the average exchange rate was used. NOTE 30 : CONTINGENCIE S As of the issuance date of these unaudited condensed interim financial statements, there are no significant changes regarding the situation disclosed by the Company as of December 31, 2015 with the exception of the following: 30.1 CTLL Legal action for breaches of the joint venture made up of Isolux Corsan Argentina S.A. and Tecna Estudios y Proyectos de Ingeniería S.A. (jointly, “the Contractor”) Regarding the Agreement executed by the parties on December 3, 2015 setting forth the form and the conditions for the cancellation of the outstanding balance by the Contractor in favor of CTLL, the Contractor breached the terms and conditions for the cancellation of each of the installments and, therefore, CTLL initiated proceedings for the enforcement of the amount owed under the Agreement before the Courts of Spain. As at the date of these unaudited condensed interim financial statements, CTLL has collected the whole amount owed under the Agreement, plus interest and expenses for a final amount of U$S15.7 million. 60 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 30 : (Continuation) Claim for the recognition of Gas Plus costs In September 2015, CAMMESA informed CTLL that, pursuant to SE Resolution No. 529/14, as from the termination of the first automatic renewal of the natural gas supply agreements in force as at that date (January 2016), it would cease recognizing: (i) any other automatic renewal of such contracts, (ii) costs associated with the acquisition of Gas Plus (including the 10% contemplated under the Master Agreement). Therefore, on September 3, 2015 and January 1, 2016, CTLL declared a force majeure on the agreements for the acquisition of natural gas with Pan American Energy LLC Argentina and PEPASA, respectively, which resulted in the suspension of CTLL's obligations under both agreements. Additionally, claims against CAMMESA were filed regarding both agreements. In the absence of a reply by the SE, on November 13, 2015 CTLL submitted an administrative claim to reverse CAMMESA's decision and, subsidiarily, to seek a redress for the damages sustained by CTLL. As at the issuance hereof, this claim is pending resolution. 30.2 CTG, HIDISA and HINISA Income Tax CTG, HIDISA and HINISA have assessed their income taxes for fiscal year 2015, which resulted in an income tax for this year of $ 22.7 million in CTG and a $ 38.4 million and $ 36.4 million tax-loss carry forward for HIDISA and HINSA, respectively, taking into consideration the application of the inflation adjustment mechanisms set forth in Title VI of the Income Tax Act, the adjustment of Property, plant and equipment amortizations (Sections 83, 84 and 89), a cost restatement on account of the disposal of shares and mutual funds quotas (Sections 58, 61 and 89), and the adjustment of intangible assets amortizations (Sections 81.c, 84 and 89, and Section 128 of its regulatory decree), to such effect using the domestic wholesale price index (IPIM) published by the National Institute of Statistics and Censuses based on the similarity with the parameters put forward in the matter of “Candy S.A.” heard by the National Supreme Court of Justice, which on July 3, 2009 ruled for the application of the inflation adjustment mechanism. If the inflation adjustment mechanisms had not been applied, the taxes assessed for fiscal year 2015 would have amounted to $ 38.7 million, $ 1.6 million and $ 14,9 million, respectively. As of June 30, 2016 and until this issue is finally and conclusively resolved, CTG, HIDISA and HINISA will hold a provision for the additional income tax liabilities that would have correspond for fiscal year 2015 for CTG, and 2012, 2013, 2014 and 2015 for HIDISA and HINISA, in case the inflation adjustment had not been deducted. This provision amounts to $ 16.6 million, $ 43.8 million and $ 71.2 million respectively, including compensatory interest. 61 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 30 : (Continuation) 30.3 PESA and subsidiaries Minimum Notional Income Tax During May, CTLL, HIDISA, HINISA, CPB and the Company submitted their Annual Minimum Presumed Income Tax Return for the 2015 period with a zero balance and filed a declaratory relief pursuant to Section 322 of the Federal Civil and Commercial Procedural Code against AFIP in order to obtain assurance as to the application of the minimum notional income tax for such fiscal period based on the Supreme Court's decision in re “Hermitage” rendered on June 15, 2010. As of June 30, 2016 and December 31, 2015, the Company held a provision for the minimum notional income tax for the fiscal years 2010 to 2016 for a total amount of $376.9 million and $ 256.6 million, respectively, including compensatory interest. NOTE 31 : ECONOMIC AND FINANCIAL SITUATION OF GENERATION AND DISTRIBUTION SEGMENTS 31.1 Generation HIDISA and HINISA During the fiscal years ended December 31, 2015 and 2014, HIDISA and HINISA have disclosed negative gross and operating results. This situation is mainly attributable to the negative impact that SE Resolution No. 95/13 (as amended by SE Resolutions No. 529/14 and No. 482/15) has had on these subsidiaries' remuneration as from the commercial transaction corresponding to the month of November 2013. On March 30, 2016, SE Resolution No. 22/16 was published in the Official Bulletin, which abrogated Schedules I, II, III, IV, V, VI and VII of SE Resolution No.482/15 (which in turn amended SE Resolutions No. 95/13 and 529/14) and provided for a retroactive updating —as from the economic transactions for the month of February, 2016— of the remuneration values for fixed costs (120%), variable costs (40%) and maintenance works (100%). Even though the granted tariff increases, and the recent approval by the SE of the financing requests submitted by both companies to conduct the pending non-recurring maintenance works, have helped to alleviate the negative impact of the remuneration scheme implemented pursuant to SE Resolution No. 95/13 (later updated by SE Resolution No. 529/14 of May 20, 2014 and SE Resolution No. 482/15 of July 10, 2015) on HIDISA and HINISA's economic and financial situation, repeated claims submitted by HIDISA and HINISA through different presentations to CAMMESA and the SE requesting a tariff update more in line with their technical and operating structures have not been fully addressed. 62 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 31 : (Continuation) CPB During the six-month period ended June 30, 2016, CPB recorded gross and operating losses for $12.6 million and $73.8million, respectively. This situation is mainly attributable to the negative impact the following events have had on availability and generation and the resulting decrease in the fixed and variable remuneration collected: (i) the delay in unit TV29’s commissioning after the conclusion of the overhaul; and (ii) certain sudden outages of unit TV30 throughout the semester. Additionally, CPB has borne a heavier financial burden during the period due to the cessation of capitalization and the resulting full impact on results of the portion of CAMMESA financing destined to the maintenance of unit TV29 as from its commissioning, as well as the impact of the increase in the foreign exchange rate on CPB foreign-currency denominated liabilities, mainly those related to the main 2015-2016 Technological Upgrade Works. However, CPB is expected to revert this situation as unit TV29’s reliability and availability is consolidated and once unit TV30’s overhaul is concluded, the beginning of which has been deferred, upon CAMMESA’s request, to the last quarter of 2016. As of June 30, 2016, CPB’s working capital was negative in the amount of $457.3million. It should be pointed out that CPB has recorded financing with affiliates in the amount of $385.2million under “Loans”, which will be partially refinanced through future disbursements by CAMMESA under the Major Maintenance Financing Agreement. Although the conditions for the repayment of the loan are subject to its capacity to generate surplus funds -FRD-, the financial burden could continue exceeding its operating results, thus affecting CPB’s economic equation. 31.2 Distribution In fiscal year 2015, Edenor recorded positive operating and net results, thus reversing its negative economic and financial situation of the last years. This improvement has been achieved as a consequence of the issuance by the SE on March 13, 2015 of Resolution No. 32/15, which addressed the need for the adjustment of the distribution companies’ resources and considered that the adoption of urgent and temporary measures were necessary in order to maintain the normal provision of the public service, object of the concession. In spite of the deterioration of the economic and financial equation over the last years, Edenor has been able to reasonably maintain the quality of the electricity distribution service and satisfy the constant year-on-year increase in the demand for electricity that has accompanied the economic growth and the rise in the standard of living. The imbalance of the business equation was caused by the delay in the compliance with certain obligations under the Adjustment Agreement, especially with regard to both the recognition of the semiannual rate adjustments resulting from the MMC, and the carrying out of the RTI, mitigated by the adoption of certain temporary measures. In this regard, Edenor has absorbed the higher costs associated with the provision of the service and complied with the execution of the investment plan and the carrying out of the essential operation and maintenance works that are necessary to maintain the provision of the public service in a satisfactory manner in terms of quality and safety. In line with the above-described situation, on December 16, 2015, Argentine Executive Power issued Executive Order No. 134, which declared the state of emergency in the country’s electricity sector and authorized the MEyM to implement a plan of action for the generation, transmission and distribution of electricity at national level and guarantee the provision of the electricity public service under adequate economic and technical conditions. 63 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 31 : (Continuation) As part of the measures aimed at the restructuring of the electricity sector, in January 2016, the MEyM issued Resolutions Nos. 6 and 7 and the ENRE its Resolution No. 1, pursuant to which a new electricity rate system was implemented aimed not only to improve the distribution companies’ revenue in order for them to be able to make investments and carry out network maintenance and expansion works, but also to reflect the approved new generation cost. This new electricity rate system protects those sectors that cannot afford the full cost of the service through the creation of a “Social Tariff”, is accompanied by a program aimed at reducing the consumption of electricity and provides for the billing of electricity consumption on a monthly basis in order to soften the impact of the increases on customers. At the same time, the aforementioned Resolution No. 7 repealed SE Resolution 32/15, pursuant to which the government grant mentioned in the first paragraph of this Note had been granted, and instructed the ENRE to take all the necessary steps to conclude the RTI before December 31, 2016. In this regard, on April 1, 2016, the ENRE issued Resolution No. 55/16 which approves the program for the Review of the distribution tariff for the current year and establishes the criteria and methodologies for both the process and the compensation and penalty system (Note 2.2.a). Despite these advances, in the months of May, June and July different courts granted precautionary measures, ordering the temporary suspension of the aforementioned Resolutions in the Province of Buenos Aires (Note 2.2.b). These precautionary measures result not only in 80% of the customers paying -since the month of July- the electricity supply at the rates in effect until January 31, 2016, but also in the suspension being applied retroactively to February 1, 2016 for 30% of the customers, whose next bills will, for that reason, be credited for the amounts already paid. If the situation described in the preceding paragraph continued, it would generate a significant cash deficit in the current fiscal year that would jeopardize the operations of Edenor, which will once again have to incur in payment delays for the energy it acquires in the MEM, paralyze investments and cut other operating expenses, of which salaries represent approximately 80%. Taking this situation into account, and due to the fact that the precautionary measures suspend MEyM Resolution 7/16, which, as previously mentioned, had repealed SE Resolution 32/15, Edenor believes that SE Resolution 32/15 is once again effective in those jurisdictions in which the precautionary measures apply; therefore, the deficit generated by those precautionary measures should be covered with funds transferred by the Federal Government to this Distribution Company. Faced with this scenario, Edenor Board of Directors is assessing the sufficiency of the financial resources to cover operation costs, investment plans and debt interest payments, as well as the impact of the different variables that affect Edenor’s business, such as behavior of the demand, losses, delinquency, penalties and service quality, among others. As of this date, it is not possible to estimate the final outcome of this situation. In any case, Edenor continues to prepare its financial statements on a going concern basis because, until this issue is resolved, Edenor considers that the government will provide funding to Edenor to cover its operating deficit through SE Resolution 32/15 or other similar system. 64 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 32 : PROJECTS FOR DEVELOPMENT AND EXPLOITATION OF HYDROCARBONS Major developments in the investment projects described below occurred for PEPASA during this period and until the date of issuance of these unaudited condensed interim financial statements. Investment Agreement with YPF for the “Rincón del Mangrullo” Area As of June 30, 2016, production under this Agreement reached approximately 5million m3/day following the surface facilities’ commissioning for service; 50% of this production corresponds to PEPASA and is marketed through gas supply agreements with different clients at an average price of U$S3.6/MMBTU Lastly, during April, YPF finished offsetting the whole gas volume retroactively recognized as at January 1, 2015, pursuant to the Second Addendum to the Agreement with YPF for 63.7million m3, which represented a total income of approximately $114 million for PEPASA. Investment Agreement for the “Senillosa” Area On May 18, 2016, and subject to certain decisive conditions, PEPASA and Rovella agreed on the assignment of Rovella’s 35% interest in the whole Senillosa joint venture in favor of PEPASA in consideration of the forgiveness of a debt it held with PEPASA. Thus, PEPASA now holds an 85% interest in the Senillosa joint venture. Lastly, during April, 2016 and as a result of the low pressure and production in the wells, the long-term production trial was terminated and the built facilities were dismantled. Therefore, PEPASA recorded an impairment of Property, Plant and Equipment in the amount of $11.5million under “Other operating expenses”. NOTE 33 : NON CURRENT ASSETS CLASSIFIED AS HELD FOR SALE Sale of interests in TGS After the expiration of the exclusivity period with Harz Energy for the sale of the indirect interest in TGS on June 27, 2016, the Company launched again the selling process to other interested parties. On July 18, the Company executed an agreement with Grupo Inversor Petroquímica S.L. (members of the GIP Group, headed by the Sielecki family), WST S.A. and PCT L.L.C. (members of the Werthein group) (jointly, the “Purchasers”) for the sale of 25.5% indirect interest in TGS (through PEPCA, owner of a 10% equity interest in CIESA and through other subsidiaries rightholders as the only beneficiary of the trust that owns 40% equity interest in CIESA, the “interest in TGS”) for a base price of U$S241 million, subject to certain adjustments resulting from PEPCA’s financial position at the closing of the transaction. The closing of the transaction was conditional upon the acquisition of Petrobras Participaciones S.L’s capital stock, a transaction which is detailed in the note below. On July 19, 2016, the Purchasers paid the Company U$S8million as part of the agreed price. On this date, it was agreed that the balance would be payable by purchasers as follows: (i) U$S 153million simultaneously with the closing of the acquisition of Petrobras Participaciones S.L., thus reducing the bank financing necessary for such acquisition; and (ii) the balance of U$S 80 million by February 15, 2017, at a 5% annual interest rate. 65 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 33 : (Continuation) As part of the conditions for the closing of the transaction, the Purchasers agreed to assume the risk in case the necessary regulatory approvals are not obtained. Furthermore, and subject to the closing of Petrobras Participaciones S.L.’s acquisition, the Company acquired an option, valid until February , 2017, to swap the rights as sole beneficiary of the CIESA Trust in exchange of the shares of Petrobras Hispano Argentina S.A., which holds 25% of CIESA and 15% of CIESA’s shares, both of which are owned by Petrobras Argentina. On July 27, 2016 and upon the fulfillment of the conditions precedent, the transaction was perfected for a final price of U$S 241million (that is, without any price adjustment), and the purchasers having paid the amount of U$S 153million. The economic impact of the transaction reached to a gain of approximately $490.6 million. The main types of assets making up non-current assets classified as held for sale are as follows: Financial assets at fair value through profit and loss 2,716,092,000 Investments in associates 128,474,113 Total non current assets classified as held for sale 2,844,566,113 NOTE 34 : ACQUISITION OF PETROBRÁS PARTICIPACIONES S.L.’S CAPITAL STOCK On May 13, 2016, Petróleo Internacional Braspetro B.V. (“Petrobas Holland”), a subsidiary of Petróleo Brasileiro S.A. (“Petrobras Brazil”) and the Company (jointly, “the Parties”) executed a share purchase agreement (the “Share Purchase Agreement”) for the acquisition by the Company of: (i) the whole capital stock of Petrobras Participaciones S.L. (“PPSL”), which holds 67.1933% of the capital stock and voting rights in Petrobras Argentina S.A (“Petrobras Argentina”), and (ii) a Petrobras Holland credit with PPSL (the “PPSL Credit”) for an amount to U$S 80 million. (i) The base price for the transaction was set at U$S892 million (the “Base Price”). The Base Price was subject to certain adjustments stipulated in the Share Purchase Agreement. Furthermore, the Company agreed that, provided no liabilities are realized within the next 15years as a consequence of certain contingencies detected during the due-diligence process (including the assessment of several taxes, customs claims, arbitration proceedings and claims to Petrobras Argentina regarding transfer pricing), the Company will have to recognize and pay Petrobras Brazil a percentage over the difference between the estimated amount of the contingencies and the amount actually paid for them. 66 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) (ii) The parties agreed that, after the closing of the Transaction and subject to approval by Petrobras Argentina’s Board of Directors, an affiliate of Petrobras Brazil will acquire 33.6% of all rights and obligations in Petrobras Argentina’s concession on the Neuquén River area and in the assets associated with such interest, as well as 100% of the rights and obligations pursuant to the Operating Agreement entered into by Petrobras Argentina, Bolivia branch, and Yacimientos Petrolíferos Fiscales Bolivianos regarding the Colpa and Caranda areas in Bolivia, subject to the necessary approvals by the Bolivian authorities, for a net amount of U$S52million. (iii) Furthermore, the Company's Board of Directors approved that, after the closing of the transaction and subject to the approval of Petrobras Argentina’s Board of Directors, YPF will acquire 33.33% of Petrobras Argentina's concession on the Neuquén River area and 80% of its interest in Aguada de la Arena for U$S 140 million. Once the assignment of the Neuquén River concession is perfected, YPF S.A. will be the operator of the area. (iv) The parties agreed that the Company would acquire PPSL’s shares after the occurrence of the conditions precedent for the closing of the Transaction, which include the repayment by Petrobras Argentina of Series S Corporate Bonds maturing in 2017 for U$S 300million and the release of the security granted by Petrobras Brazil to guarantee the commitments under such corporate bonds. On May 13, 2016, and simultaneously with the execution of the Share Purchase Agreement, the Company deposited 20% of the base price, that is U$S178.4 million, in an escrow account opened with Citigroup Citibank, N.A. On July 27, 2016 (after all conditions precedent have been met), the Transaction was closed and, consequently, the Company acquired indirect control over Petrobras Argentina. The Transaction price, after the application of the adjustments stipulated in the Share Purchase Agreement, calculated as at the Transaction's closing date, amounted to U$S897.2million, which was allocated as follows: a) U$S817.2million to 100% of PPSL’s shares, which in turn holds 1,356,791.556 shares of Petrobras Argentina; b) U$S 80 million to the PPSL Credit. The final price represents a value of U$S1,335million for 100% of Petrobras Argentina’s capital stock, after applying the price per Petrobras Argentina’s share, which results from dividing the global price of the Transaction by the capital stock of this company owned by PPSL, to the Petrobras Argentina’s whole capital stock. According to the Share Purchase Agreement, the determination of the final price is subject to the completion of the assignment of the “Aguarague” area by Petrobras Argentina to Tecpetrol S.A., which may imply a price reduction of approximately U$S 2.5 million based on the preemptive rights over this area exercised by Tecpetrol S.A. on July 1, 2016. Furthermore, pursuant to the Share Purchase Agreement, the Company may, within a term of 60 calendar days, inform Petrobras Holland of any disagreement over the calculation of the price adjustments made by Petrobras Holland as at the Transaction closing date. Should there be any differences, the parties will resort to the procedure established in the Share Purchase Agreement to reach a final agreement on the price. 67 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) After the Transaction Close, the Board of Directors’ strategy consists of merging the Company with Petrobras Argentina, and it is the Board of Directors’ intention that both parties should begin operating as a single entity as from the end of 2016 and that the Company should act as the absorbing entity, all of which, after being thoroughly analyzed, will be subject to the consideration of both companies’ Board of Directors and Shareholders’ Meetings. Tender offer and exchange offer Pursuant to the provisions of Sections 87 and followings of Capital Market Act No. 26,831 and Section II, Chapter II, Title III of the CNV provisions on mandatory tender offers on account of changes of control and acquisition of significant indirect interests, on May 20, 2016 the Company's Board of Directors resolved to make a public offer for the acquisition of all Petrobras Argentina’s shares not owned by the Company at the time of the offer (the “Cash Acquisition Offer”), subject to the Transaction Close and to the approval of the Cash Acquisition Offer by the CNV and the SEC. Furthermore, the Board of Directors decided to launch a voluntary public offer for the exchange of Petrobras Argentina’s shares, (the “Exchange Offer”) subject to the same conditions applicable to the Cash Acquisition Offer to avoid a higher use of cash or greater financial indebtedness to meet the Cash Acquisition Offer. Regarding these Offers, on May 20, 2016 the Company Board of Directors resolved as follows: a) To fix the price of the Cash Acquisition Offer at U$S0.6574 per Petrobras Argentina’s share, converted into pesos at the exchange rate for sales operations of Banco de la Nación Argentina on the Transaction closing date, subject to certain price adjustments stipulated in the Share Purchase Agreement. This price results from applying the Transaction base price to the price per Petrobras share payable under the Cash Acquisition Offer, that is, the price of U$S892 million divided by the Petrobras Argentina’s whole capital stock owned by PPSL (1,356,791,556 shares); b) To set the exchange ratio for the Exchange Offer based on the price per Petrobras Argentina’s share mentioned in (a): the weighted average price of the Company shares during the 5 days prior to the opening of the offers acceptance reception period divided by the price per Petrobras Argentina’s share fixed for the Cash Tender Offer; to such effect, the Shareholders Meeting resolving on the capital increase may delegate on the Board of Directors the determination of a +/- 10% adjustment on the Company share average price; c) To approve the issuance of up to 320million new ordinary shares of the Company, which will be paid in kind through the transfer to the Company of Petrobras Argentina’s shares and/or American Depositary Receipts (ADRs) held by parties wishing to participate in the Exchange Offer, establishing that this increase will represent a maximum of 15.87% of Pampa’s capital stock after the increase. 68 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) On June 22, 2016, the Ordinary and Extraordinary General Meeting of Shareholders resolved to approve the capital increase necessary to perfect the Exchange Offer, the exchange ratio and the adjustment mechanism, as well as the suspension of preemptive rights, pursuant to Section 197 of the Companies’ Act, in the subscription of new shares to be issued as a result of the capital increase. Additionally, since after the Transaction Close and subject to the corresponding corporate and regulatory approvals the Company plans to merge the Company with Petrobras Argentina, the Shareholders’ Meeting resolved to amend Section 4 of the Company Bylaws regarding corporate purpose to include the activities of the company to be absorbed. As at the issuance of these Condensed Interim Financial Statements, the Offers had not been approved by the CNV yet. The Company is set to meet all the requirements established by the CNV, as the controlling authority for the Offers, in order to present them without delay to the shareholders they are targeted to. In this sense, and in order to apply the global price of the Transaction to the Petrobras Argentina’s price per share payable in the Cash Acquisition Offer, the price of U$S897.2million less approximately U$$2.5million (corresponding to the previously mentioned adjustment for the exercise of preemptive rights on the Aguarague area) should be divided by Petrobras Argentina’s whole capital stock owned by PPSL, that is, 1,356,791,556 Class B shares; this indirectly implies a price of U$S0.659 per share, which, converted into pesos at the exchange rate for sales operations of Banco de la Nación Argentina on the Transaction closing date, amounts to $10.02 per Petrobras Argentina's share. Transaction Financing In order to cancel the final price of the Transaction, the Company has used a combination of the following financing sources: (i) U$S161 million from the sale of TGS; (ii) bank financing for U$S271million; (iii) private financing for U$S140 million, corresponding to a loan granted by YPF; and (iv) financing resulting from an investment vehicle controlled by the Company’s controlling shareholders for U$S50million. The rest of the funds necessary to cancel the price resulted from the use of the Company's own funds (own cash). On May 13, 2016, the Company accepted an offer from Emes Energía Argentina LLC, an investment vehicle with the participation of the main officers of the Company and other international investors, pursuant to which Emes agreed to grant financing for the Transaction in the amount of U$S50 million (the “Emes Loan”), 20% will be payable upon the execution of the SPA and the balance of which will be payable at the closing of the Transaction. Its main terms and conditions are described below: 69 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) a) The debt will bear no interest or just a nominal interest rate, except in the case of cash repayment; b) Before the expiration of the Exchange Offer or the merger between the Company and Petrobras Argentina, the Company will have to cancel the total amount owed under the Emes Loan, and Emes will have to accept the delivery of part of the acquired PPSL Credit equivalent to the amount resulting from assessing the market value of the number of Petrobras Argentina’s ADRs which, if participating in the Exchange Offer or merger, would entitle Emes to receive the number of ADRs from the Company resulting from dividing the loan principal by the average market price per ADR of the Company at the NYSE on the 30 business days before the Share Purchase Agreement execution date. c) The debt will mature one year as from the Share Purchase Agreement execution date and, should all or any part of the debt fail to be converted under the stated conditions, it will be payable in cash upon maturity, increased to an annual 7% interest rate. The payment of the Loan in cash is conditional upon the whole repayment of the Syndicated Loan. On May 12, 2016 the Company executed with Citibank N.A., Deutsche Bank AG, London Branch, Industrial and Commercial Bank of China Limited, Dubai (DIFC) Branch, Citibank N.A. Argentine branch and Banco Galicia (the “Banks”) a letter expressing a firm financing commitment (the “Commitment Letter”) for approximately U$S700 million, which consists of U$S525 million and $2,565 million to secure the availability of funds to partially finance the Transaction and the Cash Acquisition Offer (the “Syndicated Loan”). In view of the various legislative changes which made it easier for the ANSES to dispose of its assets, specifically shares, among which there was an approximate 11.8% position of Petrobras Argentina shares, the Company agreed with the Banks to increase the commitments agreed in the Commitment Letter by approximately U$S50million, therefore amounting to approximately U$S750million. On the other hand, as explained in Note 33, after the execution of the Commitment Letter the Company sold its indirect interest in TGS. As a result of such sale and as agreed in the Commitment Letter, net funds resulting from the sale were used to reduce the Syndicated Loan’s final commitments. Thus, bank commitments were reduced by U$S150million. On July 26, 2016 the Company entered into with Citibank N.A., Deutsche Bank AG, London Branch, Credit Agricole Corporate and Investment Bank, Industrial and Commercial Bank of China Limited, Dubai (DIFC) Branch, Banco Hipotecario and Banco Galicia a Syndicated Loan Agreement for an approximate amount of U$S600million, made up of U$S450million and $2,205 million, to finance part of the Transaction as well as the Cash Acquisition Offer for the remaining 32.8% of Petrobras Argentina that the Company has to make to meet local regulations. The commitments under the Syndicated Loan are available for a six-month period after the execution of the Commitment Letter. The first disbursements under the Syndicated Loan should be repaid by the Company 12 months as from the disbursement date. 70 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) The amounts disbursable in the U.S. Dollar tranche will accrue interest at a LIBOR rate plus a 7.00% margin for the first 6 months as from the execution of the Commitment Letter, 7.25% in the months 7-9, 7.50% in the months 10-12, 9.00% in the months 13-15 and 9.50% in the months 16-18. Amounts drawn down under the tranche denominated in pesos will accrue interest at the corrected Badlar rate plus a 5.50% margin. The following securities were granted to Banks: (i) a pledge on the acquired PESA’s ADRs; (ii) a pledge on all PPSL’s shares; and (iii) after the occurrence of certain events, a pledge on the shares the Company directly and indirectly holds in IEASA, EASA’s, and therefore Edenor’s, controlling company. On May 13, 2016 the Company executed with YPF a loan agreement for U$S140million. The loan maturity will operate 18 months as from the total disbursement of the undertaken financing and will accrue an annual nominal 5% rate. Furthermore, the Company and YPF agreed that in the term of 90 calendar days as from the Transaction Close, the Company will cause Petrobras Argentina's Board of Directors to approve the assignment and transfer of the participations in the Neuquén River and Aguada de la Arena areas. The agreement stipulated that the YPF loan may be canceled, at YPF’s option, either in cash by the Company or through the application of the credit represented by the disposal of these participations in favor of YPF. On July 25, 2016, the Company agreed with PEPASA on the granting of a loan for the amount of U$S85million at an annual interest rate of 8.45% for a term of 60 days, automatically renewable for 30-day periods for up to 180additional days. On July 25, 2016, the Company executed a loan agreement with Grupo MTRES S.A., a vehicle controlled by certain controlling shareholders of the Company, for up to U$S 25 million, which will be disbursed only upon the request of the Company in case the financing provided by the Banks is insufficient to meet the payment under the Cash Acquisition Offer. Should the disbursement take place, the loan will mature 12months as from the Transaction closing date at an annual 7.5% interest rate, provided the Syndicated Loan is fully repaid. At any time before the maturity date, the Company may voluntarily provide for the early cancellation of the total amount owed under the loan, at Grupo MTRES S.A.’s option, with: x) the number of Petrobras Argentina’s ADRs equivalent to: i) the result of A) the total amount owed under the loan divided by B) the purchase price per Petrobras Argentina's share paid by the Company under the Cash Acquisition Offer, converted into U.S. Dollars at the exchange rate for sales operations of Banco de la Nación Argentina, multiplied by ii) the number of Petrobras Argentina's shares represented by each ADR of this company, or y) a number of Petrobras Argentina’s shares equivalent to i) the total amount owed under the loan, divided by ii) the purchase price per Petrobras Argentina’s share paid by the Company in the Cash Acquisition Offer, converted into U.S. Dollars at the exchange rate for sales operations of Banco de la Nación Argentina on the day prior to the assessment. Should the Company opt to cancel this loan in kind, no interest will accrue. 71 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : MAINTENANCE TG01 Under the Agreement for the replacement of parts and repair services (“CSA agreement”) entered into between General Electric (“GE”) and CTG, on April 29, 2016, unit TG01 was commissioned for service after the overhaul performed in Houston, which mainly comprised the calibration of all the turbine sensors, the inspection of the flex coupling, a boroscopic inspection of the low pressure compressor and the power turbine, and the installation of its Supercore. Since May, 2015, TG01 was operating with a GE Supercore under leasing, which was later included in consideration of the CSA agreement. The work scope for the turbine supercore included the implementation of upgrades, with redesigns which will increase certain parts’ useful lives, the replacement of the combustor and internal components of the high-pressure compressor (HPC), the high-pressure turbine (HPC) and the intermediate-pressure turbine (IPT). This overhaul improved the reliability and availability of unit TG01 and allowed for an increase in Supercore life cycle. NOTE 36 : CLAIM AGAINST PETROMINERA CHUBUT S.E. (“PETROMINERA”) On July 14, 2010, Inversora Ingentis S.A, a subsidiary absorbed by the Company in January 1, 2012, accepted an irrevocable offer by Petrominera for the acquisition of shares representing 10.95% of the capital stock and voting rights in its subsidiary Ingentis S.A. The fixed price amounted to $33.4 million, 50% of the which will be payable by the purchaser on the transaction’s closing date; and the balance, amounting to U$S4.2 million, in 24 monthly installments bearing the agreed interest, after an initial six-month grace period. The mentioned financing was guaranteed with a pledge on all the shares subject-matter of the transaction. On April 29, 2013, Inversora Ingentis S.A. brought a claim against Petrominera for the balance of the transaction price alleging the breach of the above-mentioned share purchase agreement and claiming the amount of U$S2.6 million plus compensatory and contractual penalty interest accrued from March 13, 2011 until the actual payment date. On May 3, 2016, the arbitration award was passed: (i) disallowing the pre-judicial issue introduced by the defendant; (ii) sustaining the brought claim and determining the following: (a) that the defendant will have to pay the installments owed in U.S. dollars plus the stipulated interest in accordance with the liquidation to be performed; and (b) that the arbitration award may only be perfected after the conclusion of the state of economic emergency ordered by the Province of Chubut; (iii) that the arbitration costs will be borne by the defeated party; and (iv) that the determination of fees will be made once all owed amounts have been settled. The defendant filed a plea for the nullity of the award, which the Arbitration Court disallowed through a decision rendered on June 14, 2016. In view of such disallowance, on July 5, 2016, Petrominera filed a petition in compliant before the Chamber of Appeals in Commercial Matters, which as at the issuance of these Condensed Interim Financial Statements is still pending resolution . As of June 30, 2016, the Company has disclosed, under “Other Receivables”, a credit with Petrominera for U$S 3.5 million as owed principal and interest, net of a provision for U$S2.9million. The Company will record the effects of the arbitration award once it becomes final and conclusive. 72 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 37 : NEGATIVE WORKING CAPITAL As of June 30, 2016, the Company’s working capital was negative and amounted to $5,157.4 million. This deficit has been generated mainly in the following segments: (i) Distribution, through its indirect subsidiary Edenor, as a result of the economic and financial situation described in Note 31; (ii) Oil and gas, through its subsidiary PEPASA, which is expected to be reversed mainly with the net flow of cash generated by its operations as the production resulting from the Investment Agreement with YPF increases, and through the refinancing of shorter-term financial liabilities and/or the taking of new financial loans allowing for the extension of shorter-maturity terms; and (ii) Generation, through its subsidiary CPB, as a result of the economic and financial situation detailed in Note 31. This deficit has been partially offset by the other subsidiaries, which have positive working capitals. NOTE 38 : SUBSEQUENT EVENTS Edenor precautionary measures On August 3, 2016, in the framework of an action for the protection of a constitutional right that was violated (“acción de amparo”) brought against both the Federal Government (PEN and MEyM) and the ENRE in order to have MEyM Resolutions 6/16 and 7/16 and ENRE Resolution 1/16 declared null and void, the Court hearing the case, upholding the petition for the granting of an affirmative injunction requested therein, suspended the effects of the aforementioned resolutions and ordered CAMMESA to refrain from applying the new electricity rate schedule, approved by the first of the referred to resolutions, to all electricity distributors across the country until the mandatory public hearing is held. In this regard, the ENRE is required to implement the necessary measures for the compliance with such court ruling, and to inform Distributors of the precautionary measure granted, notifying them that they must suspend collection of the bills issued as a result of the application of the new electricity rate schedule, and issue the respective bills at the values in effect prior to the referred to resolutions. However, in those cases in which the bills with the increased rates had been paid at the date on which the court ruling was notified, the amounts thereof will be regarded as paid “on account” (advance payment) and reimbursed in the next bills until they are fully offset. Furthermore, distributors must refrain from cutting off service for non-payment of the electric bill, based on the suspended resolutions. This measure would require Edenor to refrain from billing with the tariff increase and to return any amounts of the increases already collected by crediting the customers’ accounts, disregarding the current regulatory framework and causing, among other effects, the discontinuance of the social tariff that benefits 600,000 customers and the reinstatement of government grants on electricity rates to residential and industrial customers with ability to pay. This situation would result in Edenor having insufficient operating income, which, should it continue over time, would, in the short term, prevent Edenor from covering its operating expenses and making electric power payments and/or payments related to the investment plan. 73 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 38 : (Continuation) Edenor is not a defendant in this action (“acción de amparo”) nor has it been notified of such action by the ENRE. Furthermore, in accordance with section 4 of Law No. 26,854 on Precautionary Measures against the Federal Government, the previously mentioned precautionary measure would no longer apply due to the filing of the report submitted by the Federal Government on last August 5, which details the reasons based on which it had taken the decisions whose suspension is sought by the granting of the provisional remedy (“report of Section 4”). In the opinion of Edenor legal advisors, until a new precautionary measure to replace the former one is granted and duly notified to Edenor, the initial precautionary measure has no effects on Edenor. Edenor estimates that the impact a precautionary measure as the one previously mentioned would have on the financial statements as of June 30, 2016 would amount to an additional net loss of approximately $ 1.3 billion. Moreover, it would cause a negative equity of approximately $ 900 million in Edenor, which, should it continue by the end of the current fiscal year, would result in Edenor being subject to complying with the provisions of Section 94, sub-section 5 of Argentine Business Organizations Law No. 19,550, which require the dissolution of companies in the event of loss of capital stock. Faced with this scenario, Edenor will take all steps available to defend its Customers, Employees and Shareholders. 74 Report of Independent Registered Public Accounting Firm To the board of directors and shareholders of Pampa Energía Sociedad Anónima (Pampa Energía S.A.) We have reviewed the accompanying unaudited consolidated condensed interim statement of financial position of Pampa Energía S.A. and its subsidiaries as of June 30, 2016, and the related unaudited consolidated condensed interim statement of comprehensive income (loss) for the six and three month periods ended June 30, 2016 and 2015 and the unaudited consolidated condensed interim statement of changes in equity and the unaudited consolidated condensed interim statement of cash flows for the six-month periods ended June 30, 2016 and 2015. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. As discussed in Note 3 to the unaudited consolidated condensed interim financial statements, the Company has restated its consolidated statements of cash flows for the six month period ended June 30, 2015 to correct a misstatement. Based on our review, we are not aware of any material modifications that should be made to the accompanying unaudited consolidated condensed interim financial statements for them to be in conformity with International Accounting Standard 34 “Interim Financial Reporting”, as issued by the International Accounting Standard Board. Autonomous City of Buenos Aires, August 10, 2016 /s/ PRICE WATERHOUSE & CO. S.R.L. (Partner) R. Sergio Cravero 75
